EXHIBIT 10.41
SENIOR SECURED TERM LOAN AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of November 10, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
§1.1. Definitions
    1  
§1.2. Rules of Interpretation
    23  
 
       
§2. THE TERM LOAN
    23  
§2.1. Commitment to Lend
    23  
§2.2. The Term Notes
    24  
§2.3. Interest on the Term Loan; Fees
    24  
§2.4. Request for the Term Loan
    25  
§2.5. Conversion Options
    25  
§2.6. [Reserved]
    26  
§2.7. [Reserved]
    26  
§2.8. Increase in Total Commitment
    26  
§2.9. Extension of Term Loan Maturity Date
    27  
 
       
§3. REPAYMENT OF THE TERM LOAN
    27  
§3.1. Maturity
    27  
§3.2. Optional Repayments of the Term Loan
    27  
§3.3. Mandatory Repayment of the Term Loan
    27  
 
       
§4. CERTAIN GENERAL PROVISIONS
    28  
§4.1. Funds for Payments
    28  
§4.2. Computations
    28  
§4.3. Inability to Determine Libor Rate
    29  
§4.4. Illegality
    29  
§4.5. Additional Costs, Etc.
    29  
§4.6. Capital Adequacy
    31  
§4.7. Certificate; Limitations
    31  
§4.8. Indemnity
    31  
§4.9. Interest on Overdue Amounts; Late Charge
    32  
 
       
§5. COLLATERAL
    32  
§5.1. Security Interests
    32  
 
       
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY
    32  

 

-i- 



--------------------------------------------------------------------------------



 



         
§7. REPRESENTATIONS AND WARRANTIES
    32  
§7.1. Authority, Etc.
    33  
§7.2. Governmental Approvals
    35  
§7.3. Title to Properties; Leases
    35  
§7.4. Financial Statements
    36  
§7.5. No Material Changes, Etc.
    36  
§7.6. Franchises, Patents, Copyrights, Etc.
    37  
§7.7. Litigation
    37  
§7.8. No Materially Adverse Contracts, Etc.
    37  
§7.9. Compliance With Other Instruments, Laws, Etc.
    37  
§7.10. Tax Status
    38  
§7.11. No Event of Default
    38  
§7.12. Investment Company Acts
    38  
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
    38  
§7.14. Absence of Liens
    38  
§7.15. Certain Transactions
    39  
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    39  
§7.17. Regulations U and X
    39  
§7.18. Environmental Compliance
    39  
§7.19. Subsidiaries
    41  
§7.20. Loan Documents
    41  
§7.21. REIT Status
    41  
§7.22. Anti-Terrorism Regulations
    42  
 
       
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST
    42  
§8.1. Punctual Payment
    43  
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.
    43  
§8.3. Records and Accounts
    43  
§8.4. Financial Statements, Certificates and Information
    43  
§8.5. Notices
    46  
§8.6. Existence of Borrower; Maintenance of Properties
    48  
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
    48  
§8.8. Insurance
    49  
§8.9. Taxes
    49  
§8.10. Inspection of Properties and Books
    50  
§8.11. Compliance with Laws, Contracts, Licenses, and Permits
    51  
§8.12. Use of Proceeds
    51  
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Borrowing Base Pool
    52  
§8.14. Further Assurances; Release of Liens
    53  
§8.15. Interest Rate Protection
    53  
§8.16. Environmental Indemnification
    54  
§8.17. Response Actions
    54  
§8.18. Environmental Assessments
    54  
§8.19. Employee Benefit Plans
    55  
§8.20. No Amendments to Certain Documents
    55  

 

-ii- 



--------------------------------------------------------------------------------



 



         
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST
    56  
§9.1. Restrictions on Indebtedness
    56  
§9.2. Restrictions on Liens, Etc.
    58  
§9.3. Restrictions on Investments
    60  
§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust
    61  
§9.5. Compliance with Environmental Laws
    62  
§9.6. Distributions
    62  
§9.7. Government Regulation
    63  
 
       
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMERED PROPERTIES
    63  
§10.1. Consolidated Total Leverage Ratio
    63  
§10.2. Consolidated Debt Yield
    63  
§10.3. Fixed Charge Coverage Ratio
    63  
§10.4. Net Worth
    64  
§10.5. Unencumbered Pool Leverage
    64  
§10.6. Unencumbered Pool Debt Service Coverage Ratio
    64  
§10.7. Occupancy
    64  
 
       
§11. 950 F STREET INVESTMENT
    65  
 
       
§12. CONDITIONS TO THE FIRST ADVANCE
    65  
§12.1. Loan Documents
    65  
§12.2. Certified Copies of Organization Documents
    66  
§12.3. By-laws; Resolutions
    66  
§12.4. Incumbency Certificate: Authorized Signers
    66  
§12.5. Opinion of Counsel Concerning Organization and Loan Documents
    66  
§12.6. Guarantees
    66  
§12.7. Financial Analysis of Eligible Borrowing Base Properties; Diligence on
Eligible Borrowing Base Properties
    67  
§12.8. Inspection of Eligible Borrowing Base Properties
    67  
§12.9. Certifications from Government Officials; UCC-11 Reports
    67  
§12.10. Proceedings and Documents
    67  
§12.11. Fees
    67  
§12.12. Closing Certificate
    67  
§12.13. Other Matters
    68  
 
       
§13. [RESERVED]
    68  
 
       
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    68  
§14.1. Events of Default and Acceleration
    68  
§14.3. Remedies
    72  

 

-iii- 



--------------------------------------------------------------------------------



 



         
15. SECURITY INTEREST AND SET-OFF
    72  
15.1. Security Interest
    72  
15.2. Set-Off and Debit
    73  
15.3. Right to Freeze
    74  
15.4. Additional Rights
    74  
 
       
§16. THE AGENT
    74  
§16.1. Authorization
    74  
§16.2. Employees and Agents
    74  
§16.3. No Liability
    74  
§16.4. No Representations
    75  
§16.5. Payments
    75  
§16.6. Holders of Notes
    76  
§16.7. Indemnity
    76  
§16.8. Agent as Lender
    77  
§16.9. Notification of Defaults and Events of Default
    77  
§16.10. Duties in Case of Enforcement
    77  
§16.11. Successor Agent
    78  
§16.12. Notices
    78  
 
       
§17. EXPENSES
    78  
 
       
§18. INDEMNIFICATION
    79  
 
       
§19. SURVIVAL OF COVENANTS, ETC.
    80  
 
       
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
    81  
§20.1. Conditions to Assignment by Lenders
    81  
§20.2. Certain Representations and Warranties; Limitations; Covenants
    81  
§20.3. Register
    82  
§20.4. New Notes
    82  
§20.5. Participations
    83  
§20.6. Pledge by Lender
    83  
§20.7. No Assignment by Borrower
    83  
§20.8. Disclosure
    83  
§20.9. Syndication
    83  
 
       
§21. NOTICES, ETC.
    84  
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS
    86  
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    86  
§24. HEADINGS
    87  
§25. COUNTERPARTS
    87  
§26. ENTIRE AGREEMENT, ETC.
    87  
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    87  
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    88  
§29. SEVERABILITY
    89  
§30. INTEREST RATE LIMITATION
    90  
§31. USA PATRIOT ACT NOTIFICATION
    90  

 

-iv- 



--------------------------------------------------------------------------------



 



Exhibits to Secured Term Loan Agreement
Exhibit A — Form of Note
Exhibit B — Form of Completed Loan Request
Exhibit C — Forms of Compliance Certificates
Exhibit D — Form of Assignment and Assumption
Exhibit E — Form of Joinder Agreement

 

-v- 



--------------------------------------------------------------------------------



 



Schedules to Secured Term Loan Agreement

     
Schedule 1
  Subsidiary Guarantors
 
   
Schedule 1A
  Borrowing Base Pool
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 3
  950 F Street Investment
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(a)
  Liens to be Discharged
 
   
Schedule 7.3(c)
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 9.1(g)
  Contingent Liabilities
 
   
Schedule 9.6
  Negative Pledge Agreements

 

-vi 



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
This SECURED TERM LOAN AGREEMENT is made as of the 10th day of November, 2010,
by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower” or “FPLP”), having its principal place of
business at 7600 Wisconsin Avenue, 11th Floor, Bethesda, Maryland 20814; KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), having a principal place of business at 127
Public Square, Cleveland, Ohio 44114 and the other lending institutions which
are as of the date hereof or may become parties hereto pursuant to §20
(individually, a “Lender” and collectively, the “Lenders”); and KEYBANK NATIONAL
ASSOCIATION, as administrative agent for itself and each other Lender (the
“Agent”); and KEYBANC CAPITAL MARKETS INC., as Sole Lead Arranger and Sole Book
Manager.
RECITALS
A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
C. The Borrower and the Trust have requested, and the Lenders have agreed to
establish, a senior secured term loan in favor of the Borrower pursuant to the
terms and conditions hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to the terms and conditions of this
Agreement as set forth below:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:
AAP Qualification. See §7.6.

 

-1-



--------------------------------------------------------------------------------



 



Account Agreement. Collectively, (i) any Account Pledge, Assignment and Control
Agreement entered into from time to time in accordance with the terms hereof in
favor of the Agent on behalf of the Lenders with respect to the pledged deposit
account into which Distributions pledged pursuant to an Equity Pledge Agreement
may be required to be deposited and (ii) each of the other documents, agreements
and instruments, if any, including control agreements, entered into by the
Borrower or a Subsidiary Guarantor and/or any financial institution in favor of
the Agent on behalf of the Lenders with respect to Distributions.
Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.
Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
Addition Request. See §8.13(a)(i).
Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date.
Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.
Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.

 

-2-



--------------------------------------------------------------------------------



 



Agreement. This Senior Secured Term Loan Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.
Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.
Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth in
§2.3(c).
Applicable Libor Margin. The Applicable Libor Margin is set forth in §2.3(c).
Arranger. KeyBanc Capital Markets Inc.
Assignment and Assumption. See §20.1.
Base Rate. As at any applicable date of determination, the greater of (i) the
fluctuating annual rate of interest announced from time to time by the Agent at
the Agent’s Head Office as its “prime rate” and (ii) one half of one percent
(0.50%) plus the Federal Funds Effective Rate. The Base Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.
Base Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Base Rate.
Borrower. See the preamble hereto.

 

-3-



--------------------------------------------------------------------------------



 



Borrowing Base Pool. As determined from time to time, collectively, the Eligible
Borrowing Base Properties that the Borrower has designated in writing to be
included in the Borrowing Base Pool, subject to and in accordance with the terms
hereof. The Borrowing Base Pool as of the Closing Date is set forth on
Schedule 1A.
Borrowing Base Property Conditions. See definition of “Eligible Borrowing Base
Property(ies)”.
Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
Capital Reserve. As at any date of determination, a capital reserve equal to the
weighted average of square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.
Capitalization Rate. The Capitalization Rate shall be 8.50%.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.
Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.
Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Loan.

 

-4-



--------------------------------------------------------------------------------



 



CERCLA. See §7.18.
Closing Date. November 10, 2010.
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Collateral. Collectively, the property, rights and interests of the Borrower and
the Subsidiary Guarantors which are subject to the security interests and liens
created by the Security Documents.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 2 hereto as the amount of such Lender’s Commitment to make the Term
Loan to the Borrower, as such Schedule 2 may be updated by the Agent from time
to time.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.
Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP.
Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recent fiscal quarter, annualized
by (ii) Consolidated Total Indebtedness as of the last day of such fiscal
quarter.
Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such Consolidated net income for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, and (iv) other non-cash charges
for such period; and minus (y) all gains attributable to the sale or other
disposition of assets or debt restructurings in such period, in each case
adjusted to include the Borrower’s, the Trust’s or any Subsidiary’s pro rata
share of EBITDA (and the items comprising EBITDA) from any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount to which the Borrower, the Trust or
such Subsidiary is entitled or for which the Borrower, the Trust or such
Subsidiary is obligated based on an arm’s length agreement).

 

-5-



--------------------------------------------------------------------------------



 



Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in each case adjusted to include the Borrower’s, the Trust’s or
any Subsidiary’s pro rata share of the foregoing items of any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount for which the Borrower, the Trust
or such Subsidiary is obligated based on an arm’s length agreement).
Consolidated Gross Asset Value. As of any date of determination, the sum of
(i)(x) the Net Operating Income of all of the Real Estate Assets (except as
provided below) for the most recent fiscal quarter, less the Management Fee
Adjustment, with the sum thereof multiplied by (y) 4; with the product thereof
being divided by (z) the Capitalization Rate; plus (ii) an amount equal to the
Cost Basis Value of Real Estate Assets Under Development on such date, plus
(iii) the Cost Basis Value of Land on such date, plus (iv) the cost basis of
Mortgage Notes on such date, plus (v) the value of Cash and Cash Equivalents on
such date, as determined in accordance with GAAP and approved by the Agent,
provided that (i) Net Operating Income from Real Estate Assets acquired during
the applicable fiscal quarter and the immediately preceding fiscal quarter shall
be excluded, and such acquired Real Estate Assets shall be included at their
Cost Basis Value, and (ii) Net Operating Income from Real Estate Assets sold or
otherwise transferred during the applicable fiscal quarter shall be excluded,
with Consolidated Gross Asset Value being adjusted to include the Borrower’s,
the Trust’s or any Subsidiary’s pro rata share of Net Operating Income (and the
items comprising Net Operating Income) from any Partially-Owned Entity in such
period, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower, the Trust or such Subsidiary
is entitled based on an arm’s length agreement).
Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.

 

-6-



--------------------------------------------------------------------------------



 



Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including, in
any event, the sum of (without double-counting), (i) all Accounts Payable on
such date, and (ii) all Indebtedness outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
amounts not drawn under the Unsecured Revolver Agreement on such date shall not
be included in calculating Consolidated Total Indebtedness, and provided,
further, that (without double-counting), each of the following shall be included
in Consolidated Total Indebtedness: (a) all amounts of guarantees, indemnities
for borrowed money, stop-loss agreements and the like provided by the Borrower,
the Trust and their respective Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness;
(b) all amounts for which a letter of credit (including Letters of Credit issued
under the Unsecured Revolver Agreement) has been issued for the account of the
Borrower, the Trust or any of their respective Subsidiaries; (c) all amounts of
bonds posted by the Borrower, the Trust or any of their respective Subsidiaries
guaranteeing performance or payment obligations; (d) all lease obligations
(including under Capital Leases, but excluding obligations under ground leases);
and (e) all liabilities of the Borrower, the Trust or any of their respective
Subsidiaries as partners, members or the like for liabilities (whether such
liabilities are Recourse, Without Recourse or contingent obligations of the
applicable partnership or other Person) of partnerships or other Persons in
which any of them have an equity interest, which liabilities are for borrowed
money or any of the matters listed in clauses (a), (b), (c) or (d) above.
Without limitation of the foregoing (without double counting), with respect to
any Partially-Owned Entity, (x) to the extent that the Borrower, the Trust or
any of their respective Subsidiaries or such Partially-Owned Entity is providing
a completion guaranty in connection with a construction loan entered into by a
Partially-Owned Entity, Consolidated Total Indebtedness shall include the
Borrower’s, the Trust’s or such Subsidiary’s pro rata liability under the
Indebtedness relating to such completion guaranty (or, if greater, the
Borrower’s, the Trust’s or such Subsidiary’s potential liability under such
completion guaranty) and (y) in connection with the liabilities described in
clauses (a) and (d) above (other than completion guarantees, which are referred
to in clause (x)), the Consolidated Total Indebtedness shall include the portion
of the liabilities of such Partially-Owned Entity which are attributable to the
Borrower’s, the Trust’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such greater amount of such liabilities for which the
Borrower, the Trust or their respective Subsidiaries are, or have agreed to be,
liable by way of guaranty, indemnity for borrowed money, stop-loss agreement or
the like, it being agreed that, in any case, Indebtedness of a Partially-Owned
Entity shall not be excluded from Consolidated Total Indebtedness by virtue of
the liability of such Partially-Owned Entity being Without Recourse. For
purposes hereof, the amount of borrowed money shall equal the sum of (1) the
amount of borrowed money as determined in accordance with GAAP plus (2) the
amount of those contingent liabilities for borrowed money set forth in
subsections (a) through (e) above, but shall exclude any adjustment for
so-called “straight-line interest accounting”.

 

-7-



--------------------------------------------------------------------------------



 



Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized, without double-counting, by the Borrower, the Trust and their
respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Term Loan
and obligations under Capital Leases (to the extent Consolidated EBITDA has not
been reduced by such Capital Lease obligations in the applicable period) and any
Subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distribution on Preferred
Equity), (ii) all amounts available for borrowing, or for drawing under letters
of credit (including Letters of Credit issued under the Unsecured Revolver
Agreement), if any, issued for the account of the Borrower, the Trust or any of
their respective Subsidiaries, but only if such interest was or is required to
be reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.
Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.
Delinquent Lender. See §16.5(c).
Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Borrowing Base Property that
could reasonably be expected to cost in excess of $500,000 to remediate or,
which, with respect to all of the Eligible Borrowing Base Properties, could
reasonably be expected to cost in excess of $1,000,000 in the aggregate to
remediate.

 

-8-



--------------------------------------------------------------------------------



 



Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Borrowing Base Property, could reasonably be expected to cost in excess
of $500,000 to remediate or, which, with respect to all of the Eligible
Borrowing Base Properties, could reasonably be expected to cost in excess of
$1,000,000 in the aggregate to remediate.
Distribution. With respect to:

  (i)   the Borrower, any distribution of cash or other cash equivalent,
directly or indirectly, to the partners or other equity holders of the Borrower;
or any other distribution on or in respect of any Equity Interests of the
Borrower; and

  (ii)   the Trust, the declaration or payment of any dividend on or in respect
of any shares of any class of capital stock or other Equity Interests of the
Trust, other than dividends payable solely in shares of common stock by the
Trust; the purchase, redemption, or other retirement of any shares of any class
of capital stock or other Equity Interests of the Trust, directly or indirectly
through a Subsidiary of the Trust or otherwise; the return of capital by the
Trust to its shareholders as such; or any other distribution on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust.

Dollars or $. Lawful currency of the United States of America.
Drawdown Date. The date on which the Term Loan is made, and the date on which
any portion of the Term Loan is converted or continued in accordance with §2.5.
Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America; (d) a Lender, and (e) an Affiliate of a Lender, provided that such
Affiliate would otherwise meet the criteria set forth in clause (a), (b) or
(c) above. In no event will the Borrower or any Subsidiary or Affiliate of the
Borrower be an Eligible Assignee.

 

-9-



--------------------------------------------------------------------------------



 



Eligible Borrowing Base Property(ies). As of any date of determination, a Real
Estate Asset that: (i) is a Permitted Property, (ii) is wholly-owned in fee
simple by the Borrower or a Subsidiary Guarantor, (iii) the Borrower or such
Subsidiary Guarantor has total control over all decisions regarding such Real
Estate Asset (including the operation, financing and disposition thereof),
(iv) is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event, (v) is not subject to any Liens (other than
Permitted Liens) or any material title, survey or similar defect, and (vi) if
owned by any Subsidiary Guarantor, the Equity Interests of such Subsidiary
Guarantor are not subject to any Lien in favor of any Person other than the
Agent and the Lenders and are not subject to any negative pledge in favor of any
Person other than the Agent and the Lenders (the foregoing clauses (i) through
(vi) being herein referred to collectively as the “Borrowing Base Property
Conditions”); provided, however, that notwithstanding the foregoing, with
respect to the Redland Property: (A) clauses (ii) and (vi) above shall be deemed
satisfied so long as (x) the Borrower owns, directly or indirectly, the FP
Redland Tech Equity Interests, (y) the FP Redland Tech Equity Interests are
pledged to the Agent pursuant to an Equity Pledge Agreement and the Agent has a
perfected first-priority security interest in the FP Redland Tech Equity
Interests and (z) the FP Redland Tech Equity Interests are not subject to any
Lien in favor of any Person other than the Agent and the Lenders and, without
prejudice to Section 14.1(n), solely with respect to the JV Springing Rights,
Perseus, and are not subject to any negative pledge in favor of any Person other
than the Agent and the Lenders; and (B) clause (iii) above shall be deemed
satisfied so long as the only exceptions thereto are the rights of Perseus in
connection with Major Decisions (as defined in Section 6.4 of the Tech LP
Agreement), in all cases with the requirements of clauses (i), (iv) and
(v) above of this definition to be satisfied.
Eligible Unencumbered Property. Has the meaning set forth therefor in the
Unsecured Revolver Agreement.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Laws. See §7.18(a).
Environmental Reports. See §7.18
Equity Interests. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person which is not
a corporation and any and all warrants, options or other rights to purchase any
of the foregoing.

 

-10-



--------------------------------------------------------------------------------



 



Equity Pledge Agreement. The one or more Equity Pledge Agreements entered into
by the Borrower and/or a Subsidiary Guarantor pursuant to which the Pledged
Equity Interests are pledged to the Agent and the Lenders.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
Event of Default. See §14.1.
Existing Term Loan Agreement. The Secured Term Loan Agreement dated as of
August 7, 2007, among the Borrower and certain of its subsidiaries, KeyBank
National Association, individually and as administrative agent and certain other
lenders, as the same may be modified, increased, amended or restated from time
to time.
Extension. See §2.9.
Federal Funds Effective Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.
Financial Statement Date. September 30, 2010.
FP Redland Tech. FP Redland Technology Center, L.P., a Delaware limited
partnership.

FP Redland Tech Equity Interests. Collectively, (i) the sole general partnership
interest, (ii) no less than 90% of the common equity limited partnership
interests, and (iii) all of the preferred limited partnership interests, in each
case, in FP Redland Tech.

 

-11-



--------------------------------------------------------------------------------



 



“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
GAAP. Generally accepted accounting principles, consistently applied.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Hazardous Substances. See §7.18(b).
Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Obligations and
all obligations under any hedge, swap or other interest rate protection
arrangement, any forward purchase contract or any put (it being agreed that for
purposes of determining the amount of the obligations under any such hedge, swap
or other interest rate protection arrangement, the Borrower shall mark-to-market
such arrangements in accordance with GAAP on a quarterly basis); (b) all
liabilities secured by any Lien, or other encumbrance existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all reimbursement obligations under letters of credit
(including the Letters of Credit issued under the Unsecured Revolver Agreement);
and (d) all guarantees of borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise.
Interest Payment Date. As to any portion of the Term Loan, the last day of every
calendar month in which such Loan is outstanding, and, in addition, with respect
to any Libor Rate Loan, the last day of the applicable Interest Period.

 

-12-



--------------------------------------------------------------------------------



 



Interest Period. With respect to any portion of the Term Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, [1, 2 or 3] months; and (b) thereafter, each
period commencing at the end of the last day of the immediately preceding
Interest Period applicable to such portion of the Term Loan and ending on the
last day of the applicable period set forth in (a)(i) and (ii) above (as
selected by the Borrower in a Conversion Request); provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;
(B) if the Borrower shall fail to give notice of conversion as provided in §2.5,
the Borrower shall be deemed to have requested a conversion of the affected
Libor Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;
(C) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (D) below, end on the last Business Day of a
calendar month; and
(D) no Interest Period may extend beyond the Maturity Date.
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and
(iii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (b) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

-13-



--------------------------------------------------------------------------------



 



Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-owned Subsidiary which is to become a
Subsidiary Guarantor at any time after the Closing Date, the form of which is
attached hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-owned Subsidiary to the Agent and the Lenders on the date such
Wholly-owned Subsidiary becomes a Subsidiary Guarantor hereunder.
JV Springing Rights. Those certain rights of Perseus under Section 3.8 of the
Tech LP Agreement as in effect on the date hereof.
Land. An undeveloped Real Estate Asset owned in fee by the Borrower.
Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
Lenders. Collectively, KeyBank and each other lending institution which, as of
any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.
Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service) at which
deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, then any and all outstanding Loans shall be Base Rate Loans
and bear interest at the Base Rate plus the Applicable Base Rate Margin. For any
period during which a Reserve Percentage shall apply, the Libor Rate with
respect to Libor Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

 

-14-



--------------------------------------------------------------------------------



 



Libor Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Libor Rate.
Lien. See §9.2.
Loan. The Term Loan or any portion thereof, as the context may require.
Loan Documents. Collectively, this Agreement, the Trust Guaranty, each
Subsidiary Guaranty, the Notes, the Security Documents, the Joinder Documents
and any and all other agreements, instruments, documents or certificates now or
hereafter evidencing or otherwise relating to the Term Loan and executed and
delivered by or on behalf of the Borrower or its Subsidiaries or the Trust or
its Subsidiaries in connection with or in any way relating to the Term Loan or
the transactions contemplated by this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as any of the same may from time to time be amended
and in effect.
Majority Lenders. As of any date of determination, the Lenders whose aggregate
Commitments constitute at least sixty-six and two-thirds percent (66-2/3%) of
the Total Commitment.
Management Fee. For any applicable period, an amount equal to three percent (3%)
of revenue.
Management Fee Adjustment. For any applicable period, the difference between the
Management Fee and the Overhead Allocation, expressed as a positive or negative
number, as the case may be.
Maturity Date. February 10, 2011, or such earlier date (or later date pursuant
to §2.9) on which the Term Loan shall become due and payable pursuant to the
terms hereof. The Maturity Date may be extended to May 10, 2011 in accordance
with the terms of §2.9.
Merger. The merger of USPF III RTC GP LLC, a Delaware limited liability company
and the general partner of USPF III Redland Technology Center LP, a Delaware
limited partnership, with and into USPF III Redland Technology Center LP, with
USPF III Redland Technology Center LP surviving such merger, all as more fully
described in the Agreement and Plan of Merger dated as of November 10, 2010
between such entities.

 

-15-



--------------------------------------------------------------------------------



 



Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.
950 F Street Investment. The minority investment described in Schedule 3.
Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
New Debt. Indebtedness secured by ownership or partnership interests in Real
Estate Assets incurred by the Borrower after the date hereof pursuant to §9.1(f)
that is not fully supported by one or more unencumbered Real Estate Assets (not
including the Eligible Unencumbered Properties under (and as defined in) the
Unsecured Revolver Agreement), and for the avoidance of doubt, neither the 2007
Term Loan or the 2008 Term Loan nor any refinancing thereof on substantially the
same structure and collateral therefor shall constitute New Debt, unless the
2007 Term Loan or 2008 Term Loan is increased above the principal amount thereof
on the date hereof.
New Property Diligence Documents. See §8.13(a)(i).
Note Record. A Record with respect to any Note.
Notes. Collectively, the separate promissory notes of the Borrower in favor of
each Lender in substantially the form of Exhibit A hereto, in an aggregate
principal amount equal to the Total Commitment in effect from time to time,
dated as of the date hereof or as of such later date as any Person becomes a
Lender under this Agreement, and completed with appropriate insertions, as each
of such notes may be amended, replaced, substituted and/or restated from time to
time.

 

-16-



--------------------------------------------------------------------------------



 



Obligations. All indebtedness, obligations and liabilities of the Trust, the
Borrower and the Subsidiary Guarantors to any of the Lenders or the Agent,
individually or collectively (but without double-counting), under this Agreement
and each of the other Loan Documents and in respect of any of the Term Loan, the
Notes and the Security Documents and other instruments at any time evidencing
any thereof, whether existing on the date of this Agreement or arising or
incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, and including any
indebtedness, obligations and liabilities of the Borrower and the Subsidiary
Guarantors under any Protected Interest Rate Agreement entered into with any
Lender, provided that such Protected Interest Rate Agreement is for the purpose
of hedging interest exposure under this Agreement.
Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, (v) all of the partnership agreements, corporate charters
and by-laws, limited liability company operating agreements, joint venture
agreements or similar agreements, charter documents and certificates or other
agreements relating to the formation, organization or governance of the Borrower
and each Subsidiary Guarantor, and (vi) with respect to FP Redland Tech, the
Tech LP Agreement and the certificate of limited partnership of FP Redland Tech,
in each case as any of the foregoing may be amended in accordance with §8.20.
Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.
Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.
Permitted Liens. Liens permitted by §9.2.
Permitted Property. A property which is an income producing office, industrial
or a so-called flex property and is located in the States of Maryland or West
Virginia or the Commonwealth of Virginia.
Perseus. Perseus Redland Investments LLC, a Delaware limited liability company,
and its successors and assigns under the Tech LP Agreement.

 

-17-



--------------------------------------------------------------------------------



 



Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
Pledged Entity (ies). Collectively, the direct or indirect Subsidiaries of the
Borrower whose Equity Interests become Pledged Equity Interests.
Pledged Equity Interests. Collectively, one hundred percent (100%) of the legal,
equitable and beneficial ownership interests owned by the Borrower or any
Subsidiary Guarantor in any Subsidiary Guarantor that is a direct or indirect
owner of an Eligible Borrowing Base Property, including, in any event, 100% of
the legal, equitable and beneficial ownership interests owned by the Borrower or
any Subsidiary Guarantor in FP Redland Tech (including, without limitation, the
FP Redland Tech Equity Interests).
Pledged Properties. Collectively, the Eligible Borrowing Base Properties
directly or indirectly owned by the Pledged Equity Entities.
Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust, and (iv) the Partially-Owned Entities.
Purchase and Sale Agreement. See definition of Purchase Transaction Documents.
Purchase Transaction. The purchase by the Borrower or its Wholly-owned
Subsidiaries of the FP Redland Tech Equity Interests pursuant to the Purchase
Transaction Documents (and including the consummation of the Merger).
Purchase Transaction Documents. Collectively, (i) the Purchase and Sale
Agreement dated as of October 26, 2010, among U.S. Property Fund III GMBH & Co.
KG, Perseus and the Borrower (the “Purchase and Sale Agreement”), (ii) the
Amended and Restated Limited Partnership Agreement, dated November 10, 2010,
among FP Redland Tech, Perseus, FP Redland GP, LLC and FP Redland, LLC (the
“Tech LP Agreement”), (iii) the Agreement and Plan of Merger, dated as of
November 10, 2010, by and between USPF III Redland Technology Center LP, a
Delaware limited partnership, and USPF III RTC GP LLC, a Delaware limited
liability company and (iv) each of the other documents, agreements and
instruments entered into in connection with such Purchase and Sale Agreement,
the Tech LP Agreement or such Agreement and Plan of Merger.
Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

 

-18-



--------------------------------------------------------------------------------



 



Protected Interest Rate Agreement. An agreement which evidences the interest
protection arrangements required by §8.15, and all extensions, renewals,
modifications, amendments, substitutions and replacements thereof.
RCRA. See §7.18.
Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Borrowing Base
Properties at such time of reference.
Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be considered a Real
Estate Asset Under Development on the date upon which a certificate of occupancy
has issued for such Real Estate Asset (or Building) or such Real Estate Asset
(or Building) may otherwise be lawfully occupied for its intended use.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
Redlands Property. The Real Property commonly referred to as the Redlands in
Rockville, Maryland that is the subject of the Purchase Transaction Documents.
REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

-19-



--------------------------------------------------------------------------------



 



Release. See §7.18(c)(iii).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
SARA. See §7.18.
SEC. The Securities and Exchange Commission, or any successor thereto.
SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.
Security Documents. Collectively, (i) the Equity Pledge Agreement, (ii) any
Account Agreement entered into from time to time, (iii) any UCC-1 financing
statement relating to the Collateral, and (iv) each other document, agreement or
instrument that at any time evidences the Collateral.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
Subsidiary Guarantors. (i) With respect to the Redlands Property, FP Redland,
LLC, a Delaware limited liability company, and FP Redland GP, LLC, a Delaware
limited liability company, and (ii) with respect to each other Eligible
Borrowing Base Property, each of the direct and indirect Subsidiaries of the
Borrower which either directly or indirectly owns such Eligible Borrowing Base
Property or which has entered into a Subsidiary Guaranty or any Security
Document, as applicable. All of the Subsidiary Guarantors as of the Closing Date
are set forth on Schedule 1.
Subsidiary Guaranty. Collectively, the one or more Subsidiary Guaranties made by
certain Subsidiary Guarantors, on a joint and several basis, in favor of the
Agent and the Lenders pursuant to which the Subsidiary Guarantors guarantee to
the Agent and the Lenders the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.
2007 Term Loan. The Term Loan made pursuant to the Existing Term Loan Agreement.
2008 Term Loan. The Term Loan made pursuant to the 2008 Term Loan Agreement.

 

-20-



--------------------------------------------------------------------------------



 



2008 Term Loan Agreement. The Secured Term Loan Agreement dated as of August 11,
2008, among the Borrower and certain of its subsidiaries, KeyBank National
Association, individually and as administrative agent and certain other lenders,
as the same may be modified, increased, amended or restated from time to time.
Tech LP Agreement. See definition of Purchase Transaction Documents.
Term Loan. The term loan made by the Lenders to the Borrower on the Closing Date
pursuant to §2.
Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders. As of the Closing Date, the Total Commitment is $50,000,000.
Trust. See preamble.
Trust Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.
Type. As to any portion of the Term Loan, its nature as a Base Rate Loan or a
Libor Rate Loan.
Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.
Unencumbered Land. The Real Estate Asset commonly referred to as the Sterling
Park Land Parcel, so long as such Real Estate Asset is not subject to any Liens,
except for Permitted Liens under the Unsecured Revolver Agreement.
Unencumbered Pool. Has the meaning set forth therefor in the Unsecured Revolver
Agreement.
Unencumbered Pool Capital Reserve. Has the meaning set forth therefor in the
Unsecured Revolver Agreement.
Unsecured Revolver. The up to $275,000,000 revolving credit facility pursuant to
the Unsecured Revolver Agreement, as the same may be modified, increased,
amended or restated from time to time.
Unsecured Revolver Agreement. The Second Amended and Restated Revolving Credit
Agreement dated as of December 29, 2009, among the Borrower and certain of its
Subsidiaries, KeyBank National Association, individually and as administrative
agent and certain other lenders, as the same may be modified, increased, amended
or restated from time to time.

 

-21-



--------------------------------------------------------------------------------



 



Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations), that is not secured by a Lien evidenced
by a mortgage, deed of trust, negative pledge, assignment of partnership
interests or other security interest or otherwise.
Unsecured Interest Expense. For any period of determination, Consolidated Total
Interest Expense for such period attributable to the Unsecured Consolidated
Total Indebtedness of the Borrower, the Trust and their respective Subsidiaries.
Value of Unencumbered Properties. At any date of determination, an amount equal
to the sum of (i) (x) the Net Operating Income for the most recent fiscal
quarter of the Eligible Unencumbered Properties owned by the Borrower for at
least two complete fiscal quarters, less the Management Fee Adjustment relating
to such Eligible Unencumbered Properties, with the sum thereof multiplied by
(y) 4; with the product thereof being divided by (z) the Capitalization Rate,
plus (ii) an amount equal to the Cost Basis Value of any Eligible Unencumbered
Property not owned for two complete fiscal quarters, plus (iii) an amount equal
to the Cost Basis Value of the Eligible Unencumbered Properties that are Real
Estate Assets under Development, plus (iv) an amount equal to the Cost Basis
Value of the Unencumbered Land, provided that (a) the Net Operating Income
attributable to any Eligible Unencumbered Property sold or otherwise transferred
during the applicable period shall be excluded from the calculation of the Value
of Unencumbered Properties, (b) the Net Operating Income of Eligible
Unencumbered Properties included at their Cost Basis Value shall be excluded and
(c) the value included as a result of clause (iii) above shall not exceed ten
percent (10%) of the aggregate Value of Unencumbered Properties at any time.
Wholly-owned Subsidiary. Any single purpose entity which is a Subsidiary of FPLP
and of which FPLP at all times owns directly or indirectly (through a Subsidiary
or Subsidiaries) 100% of the outstanding voting or controlling interests and of
the economic interests, as a result of which FPLP, directly or indirectly
(through a Subsidiary or Subsidiaries) has total control over all decisions
regarding such Subsidiary.
“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.

 

-22-



--------------------------------------------------------------------------------



 



§1.2. Rules of Interpretation.
(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
(ii) The singular includes the plural and the plural includes the singular.
(iii) A reference to any law includes any amendment or modification to such law.
(iv) A reference to any Person includes its permitted successors and permitted
assigns.
(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.
(vi) The words “include”, “includes” and “including” are not limiting.
(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
§2. THE TERM LOAN.
§2.1 Commitment to Lend. Subject to the provisions of §2.4, §12 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to make a term loan to the Borrower on the Closing Date in an aggregate
principal amount equal to such Lender’s Commitment Percentage of the Total
Commitment. The outstanding amount of the Term Loan shall not at any time exceed
the Total Commitment. In no event shall any Lender be required to fund any
amounts in excess of its then-current Commitment.

 

-23-



--------------------------------------------------------------------------------



 



The Term Loan shall be made pro rata in accordance with each Lender’s Commitment
Percentage. The request for the Term Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth in §12 have been
satisfied as of the Closing Date, provided that the making of such
representation and warranty by the Borrower shall not limit the right of any
Lender not to lend if such conditions have not been met. No portion of the Term
Loan or other extension of credit shall be required to be made by any Lender
unless all of the conditions contained in §12 have been satisfied as of the
Closing Date.
§2.2. The Notes. The Term Loan shall be evidenced by the Notes. A Note shall be
payable to the order of each Lender in an aggregate principal amount equal to
such Lender’s Commitment. The Borrower irrevocably authorizes each Lender to
make or cause to be made an appropriate notation on such Lender’s applicable
Note Record reflecting the making of its portion of the Term Loan or (as the
case may be) the receipt of any payment thereon. The outstanding amount of the
Term Loan set forth on such applicable Note Record shall be prima facie evidence
of the principal amount thereof owing and unpaid to such Lender, but the failure
to record, or any error in so recording, any such amount on such Note Record
shall not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Note to make payments of principal of or interest on any
Note when due.
§2.3. Interest on the Term Loan; Fees.
(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the Base Rate plus the Applicable Base Rate Margin.
(b) Each Libor Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the Libor Rate determined for such Interest Period plus the Applicable Libor
Margin.
(c) With reference to Base Rate Loans, the “Applicable Base Rate Margin” shall
be equal to 2.25% and, with reference to Libor Rate Loans, the “Applicable Libor
Margin” shall be equal to 3.50%.
(d) The Borrower unconditionally promises to pay interest on the Term Loan in
arrears on each Interest Payment Date with respect thereto, and when the
principal of such Term Loan is due (whether at maturity, by reason of
acceleration or otherwise).

 

-24-



--------------------------------------------------------------------------------



 



§2.4. Request for the Term Loan.
The following provisions shall apply to the initial request by the Borrower for
the Term Loan:
(i) The Borrower shall submit a Completed Loan Request to the Agent. The
Completed Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Term Loan requested from the Lenders
on the Closing Date.
(ii) The Completed Loan Request shall specify: (1) the principal amount of the
Term Loan, (2) the Interest Period applicable to such Term Loan (or portions
thereof), and (3) the Type of Loan being requested, and certifying that, after
giving effect to such requested Term Loan, no Default or Event of Default will
exist under this Agreement or any other Loan Document and that, after giving
effect to the Term Loan, the Borrower is in compliance with the covenants set
forth in §10 (which calculations required by such covenants shall be submitted
with such Completed Loan Request).
(iii) No Lender shall be obligated to fund any portion of the Term Loan unless:
(a) a Completed Loan Request has been timely received by the Agent as provided
in subsection (i) above; and
(b) both before and after giving effect to the Term Loan to be made pursuant to
the Completed Loan Request, all of the conditions contained in §12 shall have
been satisfied as of the Closing Date.
§2.5. Conversion Options.
(a) The Borrower may elect from time to time to convert any portion of the
outstanding Term Loan to another Type, provided that (i) subject to the further
proviso at the end of this §2.5(a) and subject to §2.5(b) and §2.5(d), with
respect to any conversion of a Base Rate Loan to a Libor Rate Loan (or a
continuation of a Libor Rate Loan, as provided in §2.5(b)), the Borrower shall
give the Agent at least three (3) Business Days’ prior written notice of such
election, which such notice must be received by the Agent by 10:00 a.m. on any
Business Day; and (ii) no Loan may be converted into a Libor Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Term Loan of any Type may be converted as provided herein,
provided that each Conversion Request relating to the conversion of a Base Rate
Loan to a Libor Rate Loan shall be for an amount equal to $1,000,000 or an
integral multiple of $100,000 in excess thereof and shall be irrevocable by the
Borrower.

 

-25-



--------------------------------------------------------------------------------



 



(b) Any portion of the Term Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, automatically and (ii) in the case of Libor Rate Loans by compliance
by the Borrower with the notice provisions contained in §2.5(a)(i); provided
that no Libor Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing but shall be automatically converted to a
Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default. The Borrower
shall notify the Agent promptly when any such automatic conversion contemplated
by this §2.5(b) is scheduled to occur.
(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any portion of the Term Loan in accordance with the
terms hereof, such portion of the Term Loan shall be automatically converted to
a Base Rate Loan at the end of the applicable Interest Period.
(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than five (5) Libor Rate Loans then outstanding.
Any Loan Request or Conversion Request for a Libor Rate Loan that would create
greater than five (5) Libor Rate Loans outstanding shall be deemed to be a Loan
Request or Conversion Request for a Base Rate Loan. By way of explanation of the
foregoing, in the event that the Borrower wishes to convert or continue two or
more portions of the Term Loan into one Libor Rate Loan on the same day and for
identical Interest Periods, such Libor Rate Loan shall constitute one single
Libor Rate Loan for purposes of this clause (d).
(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.
§2.6. [Reserved].
§2.7. [Reserved].
§2.8. [Reserved].

 

-26-



--------------------------------------------------------------------------------



 



§2.9. Extension of Term Loan Maturity Date. At least 30 days but in no event
more than 80 days prior to February 10, 2011, the Borrower, by written notice to
the Agent, may request an extension of the Maturity Date by a period of three
(3) months from the Maturity Date then in effect (the “Extension”). The
Extension shall become effective on February 10, 2011 so long as (i) the
Borrower has not repaid the Term Loan in full on or prior to the Maturity Date,
(ii) the Borrower has paid to the Agent on such date, for the ratable accounts
of the Lenders, an extension fee in an amount equal to 15 basis points on the
Total Commitment in effect on such date, and (iii) no Default or Event of
Default has occurred and is continuing on such date and all representations and
warranties contained in the Loan Documents are true and correct in all material
respects as of such date (except to the extent that such representations and
warranties relate expressly to an earlier date). The notice referred to in the
first sentence of this §2.9 shall constitute and shall be deemed to be a
certification by the Borrower as to the truth and accuracy of the statements
contained in clause (ii) of the preceding sentence. In addition, the Borrower
shall deliver to the Agent a Certificate of Compliance certifying compliance
with the covenants set forth in §10 as of the date of such Extension.
§3. REPAYMENT OF THE TERM LOAN.
§3.1. Maturity. The Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Term Loan outstanding on such date, together with any and all
accrued and unpaid interest thereon and any and all other unpaid amounts due
under this Agreement, the Notes or any other of the Loan Documents.
§3.2. Optional Repayments of the Term Loan. The Borrower shall have the right,
at its election, to prepay the outstanding amount of the Term Loan, in whole or
in part, at any time without penalty or premium; provided that the outstanding
amount of any Libor Rate Loans may not be prepaid on a date other than the last
day of an Interest Period unless the Borrower pays the Libor Breakage Costs for
each Libor Rate Loan so prepaid at the time of such prepayment. The Borrower
shall give the Agent (with copies to the Agent for each Lender), no later than
10:00 a.m., Cleveland, Ohio time, at least two (2) Business Days’ prior written
notice of any prepayment pursuant to this §3.2 of any Base Rate Loans, and at
least four (4) Business Days’ notice of any proposed prepayment pursuant to this
§3.2 of Libor Rate Loans, specifying the proposed date of prepayment and the
principal amount to be prepaid. Each such partial prepayment of the Term Loan
shall be in an amount equal to $1,000,000 or an integral multiple of $1,000,000
in excess thereof, shall be accompanied by the payment of all charges, if any,
outstanding on the Term Loan so prepaid and of all accrued interest on the
principal prepaid to the date of payment, and shall be applied, in the absence
of instruction by the Borrower, first to the principal of Base Rate Loans and
then to the principal of Libor Rate Loans.
§3.3. [Reserved.].

 

-27-



--------------------------------------------------------------------------------



 



§4. CERTAIN GENERAL PROVISIONS.
§4.1. Funds for Payments.
(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Term Loan and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio time)
on the due date thereof.
(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.
§4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.

 

-28-



--------------------------------------------------------------------------------



 



§4.3. Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event (a) any Conversion
Request with respect to Libor Rate Loans shall be automatically withdrawn and
shall be deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.
§4.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the obligation of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.
§4.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:
(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than taxes based
upon or measured by the income or profits of such Lender or the Agent), or
(b) change the basis of taxation (except for changes in taxes on income or
profits) of payments to any Lender of the principal of or the interest on the
Term Loan or any other amounts payable to the Agent or any Lender under this
Agreement or the other Loan Documents, or

 

-29-



--------------------------------------------------------------------------------



 



(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part;
and the result of any of the foregoing is
(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
(ii) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or
(iii) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

 

-30-



--------------------------------------------------------------------------------



 



§4.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made or deemed to be
made pursuant hereto, then such Lender or the Agent may notify the Borrower of
such fact, and the Borrower shall pay to such Lender or the Agent from time to
time, upon demand made by the Agent or such Lender (such demand to be made
promptly by the Agent or such Lender upon the making of any such determination),
as an additional fee payable hereunder, such amount as such Lender or the Agent
shall determine reasonably and in good faith and certify in a notice to the
Borrower to be an amount that will adequately compensate such Lender in light of
these circumstances for its increased costs of maintaining such capital. Each
Lender and the Agent shall allocate such cost increases among its customers in
good faith and on an equitable basis, and will not charge the Borrower unless it
is generally imposing a similar charge on its other similarly situated
borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.
§4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.
§4.8. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Agent or such Lender
may sustain or incur as a consequence of (a) a default by the Borrower in the
payment of any principal amount of or any interest on any Libor Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given the
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.

 

-31-



--------------------------------------------------------------------------------



 



§4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding anything to the
contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and the required
Lenders. In addition, the Borrower shall pay a late charge equal to five percent
(5%) of any amount of interest charges on the Term Loan which is not paid within
ten (10) days of the date when due.
§5. COLLATERAL
§5.1. Security Interests. The Obligations shall be secured by (i) a perfected
first-priority lien on, or security title and security interest to be held by
the Agent for the benefit of the Lenders in, the Collateral, which Collateral
shall include the Pledged Equity Interests, and (ii) such additional collateral,
if any, as the Agent, for the benefit of the Lenders from time to time may
accept as security for the Obligations. The Obligations shall also be guaranteed
pursuant to the terms of the Trust Guaranty and the Subsidiary Guaranties.
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY. The Obligations are full
recourse obligations of the Borrower, and all of the respective assets and
properties of the Borrower shall be available for the payment in full in cash
and performance of the Obligations. The obligations of the Trust under the Trust
Guaranty are full recourse obligations of the Trust, and all of the respective
assets and properties of the Trust shall be available for the payment in full in
cash and performance thereof. The obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty are full recourse obligations of the Subsidiary
Guarantors, and all of the respective assets and properties of the Subsidiary
Guarantors shall be available for the payment and performance thereof. The
liability of the Borrower and each Subsidiary Guarantor shall be joint and
several for all Obligations.
§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant to the Agent and the Lenders all of the statements
contained in this §7.

 

-32-



--------------------------------------------------------------------------------



 



§7.1. Authority, Etc.
(a) Organization: Good Standing.
(i) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Borrowing Base Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on its business,
operations, assets, condition (financial or otherwise) or properties. Each
Subsidiary Guarantor is a limited partnership, general partnership, nominee
trust or limited liability company, as the case may be, duly organized, validly
existing and in good standing under the laws of its state of organization; each
such Subsidiary Guarantor has all requisite limited partnership, general
partnership, trust, limited liability company or corporate, as the case may be,
power to own its respective properties and conduct its respective business as
now conducted and as presently contemplated; and each such Subsidiary Guarantor
or other Subsidiary of the Borrower which is an owner of an Eligible Borrowing
Base Property is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where the Eligible Borrowing Base Properties
owned by it are located and in each other jurisdiction where such qualification
is necessary except where a failure to be so qualified in such other
jurisdiction would not have a materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of such
Borrower.
(ii) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust or any such Subsidiary.

 

-33-



--------------------------------------------------------------------------------



 



(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable and, as of the
Closing Date, are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto. All of the issued and outstanding general
partner interests of FPLP are owned and held of record by the Trust. There are
no outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire a general partner interest in FPLP. There are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on FPLP or the Trust which require or could require
FPLP or the Trust to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in FPLP. Except as set forth
in the Agreement of Limited Partnership of FPLP, no general partner interests of
FPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral). FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests and of the economic interests in each Subsidiary
Guarantor and the FP Redland Tech Equity Interests. All of the issued and
outstanding equity interests of each Subsidiary Guarantor and FP Redland Tech
are owned and held of record by the Persons set forth on Schedule 7.1(b)
attached hereto, and all of such equity interests held by the Borrower or a
Subsidiary Guarantor have been duly issued. There are no outstanding securities
or agreements exchangeable for or convertible into or carrying any rights to
acquire any equity interests in any Subsidiary Guarantor or FP Redland Tech.
There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on any Subsidiary Guarantor or any
other Subsidiary of the Borrower which owns an Eligible Borrowing Base Property
which require or could require any Subsidiary Guarantor or such Subsidiary to
sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of any
equity interest of such Subsidiary Guarantor or of FP Redland Tech. Except as
disclosed on Schedule 7.1(b) attached hereto, no equity interests of any
Subsidiary Guarantor or FP Redland Tech are subject to any restrictions on
transfer or any partner agreements, voting agreements, trust deeds, irrevocable
proxies; or any other similar agreements or interests (whether written or oral)
and any such restrictions or other agreements relating to FPLP are as forth on
Schedule 7.1(b). All of the Preferred Equity which exists as of the Closing Date
in respect of FP Redland Tech or any Subsidiary Guarantor, and each of the
agreements or other documents entered into and/or setting forth the terms,
rights and restrictions applicable to any such Preferred Equity, are listed and
described on Schedule 7.1(b) attached hereto. All of the agreements and other
documents relating to the Preferred Equity have been furnished to the Agent.

 

-34-



--------------------------------------------------------------------------------



 



(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower, any Subsidiary Guarantor or
the Trust is or is to become a party and the transactions contemplated hereby
and thereby (i) are within the authority of the Borrower, such Subsidiary
Guarantor and the Trust, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower, such Subsidiary Guarantor or the Trust
and any general partner or manager thereof, (iii) do not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which the Borrower, such Subsidiary Guarantor or the Trust is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower, such Subsidiary Guarantor or the Trust, (iv) do not conflict
with any provision of the Organizational Documents of the Borrower, such
Subsidiary Guarantor or the Trust or any general partner or manager thereof, or
with the Tech LP Agreement, (v) do not contravene any provisions of, or
constitute Default or Event of Default hereunder, and (vi) will not cause a
failure to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower, such Subsidiary Guarantor, FP Redland Tech or the
Trust or any of the Borrower’s, such Subsidiary Guarantor’s, FP Redland Tech’s
or the Trust’s properties (except for any such failure to comply under any such
other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not materially and adversely affect the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, FPLP or any other member of the Potomac Group) or result in the creation
of any mortgage, pledge, security interest, lien, encumbrance or charge upon any
of the properties or assets of the Borrower, such Subsidiary Guarantor, FP
Redland Tech or the Trust.
(d) Enforceability. Each of the Loan Documents to which the Borrower, any
Subsidiary Guarantor or the Trust is a party has been duly executed and
delivered and constitutes the legal, valid and binding obligations of the
Borrower, such Subsidiary Guarantor and the Trust, as the case may be, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights.
§7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which the Borrower or
the Trust is or is to become a party and the transactions contemplated hereby
and thereby do not require (i) the approval or consent of any governmental
agency or authority other than those already obtained and delivered to the
Agent, or (ii) filing with any governmental agency or authority, other than
filings which will be made with the SEC when and as required by law or deemed
appropriate by the Trust.
§7.3. Title to Properties; Leases.
The Borrower, each Subsidiary Guarantor and the Trust each has good fee to all
of its respective properties, assets and rights of every name and nature
purported to be owned by it, including, without limitation, that:
(a) The Borrower and/or each Subsidiary Guarantor (or with respect to the
Redlands Property, FP Redland Tech) holds good and clear record and marketable
fee simple title to the Eligible Borrowing Base Properties and all assets or
properties relating thereto, subject to no Liens other than Permitted Liens and,
for a period not to exceed 30 days following the Closing Date, Liens listed in
Schedule 7.3(a).

 

-35-



--------------------------------------------------------------------------------



 



(b) The Borrower, the Subsidiary Guarantors and the Trust will, as of the
Closing Date, own all of the assets as reflected in the financial statements of
the Borrower, the Subsidiary Guarantors and the Trust described in §7.4, or
acquired since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).
(c) Each of the direct or indirect interests of any Subsidiary Guarantor or FP
Redland Tech in any Partially-Owned Entity is set forth on Schedule 7.3(c)
attached hereto, including the type of entity in which the interest is held, the
percentage interest owned by such Subsidiary Guarantor or FP Redland Tech in
such entity, the capacity in which such Subsidiary Guarantor or FP Redland Tech
holds the interest, and such Subsidiary Guarantor’s or FP Redland Tech’s
ownership interest therein.
§7.4. Financial Statements. The Borrower has furnished to each of the Lenders
(i) the audited consolidated balance sheet of the Trust and its Subsidiaries as
of December 31, 2009, and the related audited consolidated statements of income,
changes in shareholder’s equity and cash flows for the year then ended and
(ii) the unaudited consolidated balance sheet of the Trust and its Subsidiaries
as of the fiscal quarter ended September 30, 2010, and the related unaudited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the quarter then ended (collectively, the “Initial Financials”). Such
Initial Financials have been prepared in accordance with GAAP and, with respect
to the annual audited statements, are accompanied by an auditors’ report
prepared without qualification by the Accountants. The Initial Financials fairly
present the financial condition of the Trust and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
fiscal year (or quarter) then ended, subject in the case of interim statements
to normal and customary year-end adjustments. There are no contingent
liabilities of the Trust or any of its Subsidiaries as of such date known to the
officers of the Trust or any of its Subsidiaries not disclosed in the Initial
Financials.
§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group. Since the Financial Statement Date and the Closing
Date (or such later date upon which a Real Estate Asset became part of the
Borrowing Base Pool or the Unencumbered Pool), there has been no material
adverse change to the Net Operating Income of any Real Estate Asset that is part
of the Borrowing Base Pool or Unencumbered Pool.

 

-36-



--------------------------------------------------------------------------------



 



§7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group. The Borrower, the Trust and each of their respective Subsidiaries possess
all material Permits relating to each of the Eligible Borrowing Base Properties
and Eligible Unencumbered Properties. FPLP is pre-approved as a landlord for the
United States government by the General Services Administration as part of the
General Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).
§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, or materially
impair the right of the Trust, FPLP or any other member of the Potomac Group, to
carry on its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. None of the Borrower, the Trust or any of their respective
Subsidiaries is a party to any contract or agreement that has had, or could
reasonably be expected to have, any materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, FPLP or any other member of the Potomac Group.
§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result, individually or in the aggregate,
in the imposition of substantial penalties or materially and adversely affect
the business, operations, assets, condition (financial or otherwise) or
properties of the Trust, FPLP or any other member of the Potomac Group.

 

-37-



--------------------------------------------------------------------------------



 



§7.10. Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.
§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
§7.12. Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower, the Subsidiary Guarantors, FP Redland
Tech and the Trust, and their respective jurisdictions of organization, are set
forth on Schedule 7.13 attached hereto. Except for Permitted Liens or as
permitted pursuant to Section 7.3(a) solely with respect to any Eligible
Borrowing Base Property (but not any Pledged Equity Interests), there is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any Eligible Borrowing Base
Property, any Pledged Entity, any Pledged Equity Interests or the Equity
Interests of any Pledged Entity. Neither the Borrower, any Subsidiary Guarantor,
FP Redland Tech nor the Trust has pledged or granted any lien on or security
interest in or otherwise encumbered or transferred any of their respective
interests in the Borrower or any Subsidiary Guarantor, FP Redland Tech or the
Redlands Property, as applicable (including in the case of the Trust, its
interests in FPLP), other than pursuant to the Loan Documents.
§7.14. Absence of Liens. The Borrower, FP Redland Tech or a Subsidiary Guarantor
is the owner of the Eligible Borrowing Base Properties free from any Lien,
except for Permitted Liens. The Borrower or a Subsidiary Guarantor is the owner
of the Pledged Equity Interests free from any Lien.

 

-38-



--------------------------------------------------------------------------------



 



§7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner. Other than those transactions set forth on Schedule 7.15,
none of the Trust, the Borrower or any of their Subsidiaries will enter into any
transaction of any kind with Perseus, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Trust, the Borrower or such Subsidiary as would be obtainable by the Trust,
the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with an unrelated, unaffiliated Person.
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
§7.17. Regulations U and X. No portion of any Loan is to be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.
§7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted to investigate the past and present
environmental condition and usage of the Real Estate Assets, true and complete
copies of which have been delivered to the Agent. To the Borrower’s knowledge,
except as otherwise expressly specified in the Environmental Reports, the
Borrower makes the following representations and warranties:
(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.

 

-39-



--------------------------------------------------------------------------------



 



(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.

 

-40-



--------------------------------------------------------------------------------



 



(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s knowledge, any Hazardous Substances that have been
generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses (i)
through (v) above would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.
(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
§7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, the exact
legal name and the tax identification number of (a) the Trust, (b) the Borrower,
(c) FP Redland Tech and each of its Subsidiaries and (d) each Subsidiary of the
Borrower and each Subsidiary Guarantor, which directly or indirectly owns the
Redlands Property. FP Redland Tech is a Subsidiary of the Borrower (and not a
Partially-Owned Entity).
§7.20. Loan Documents. All of the representations and warranties by or on behalf
of the Borrower and the Trust and their respective Subsidiaries made in this
Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.
§7.21. REIT Status. The Trust has not taken any action that would prevent it
from maintaining its qualification as a REIT for its tax years ending
December 31, 2005, December 31, 2006, December 31, 2007, December 31, 2008 or
December 31, 2009, or from maintaining such qualification at all times during
the term of this Agreement.

 

-41-



--------------------------------------------------------------------------------



 



§7.22. Anti-Terrorism Regulations.
(a) General. Neither the Borrower, the Trust nor any Affiliate thereof is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b) Executive Order No. 13224. Neither Borrower, the Trust nor any Affiliate
thereof is any of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
(vi) a person or entity who is affiliated or associated with a person or entity
listed above.
(c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
(d) Neither Borrower, the Trust nor any Affiliate thereof are a “Special
Designated National” or “Blocked Person” as those terms are defined in the
office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:

 

-42-



--------------------------------------------------------------------------------



 



§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.. Each of the
Borrower, the Subsidiary Guarantors, FP Redland Tech and the Trust will maintain
its chief executive office in Bethesda, Maryland, or at such other place in the
United States of America as each of them shall designate by written notice to
the Agent to be delivered at least thirty (30) days prior to any change of chief
executive office, where, subject to §21, notices, presentations and demands to
or upon the Borrower, the Subsidiary Guarantors and the Trust in respect of the
Loan Documents may be given or made. Neither the Borrower, any Subsidiary
Guarantor, FP Redland Tech or the Trust will change its jurisdiction of
organization, name or corporate structure without giving the Agent at least
thirty (30) days prior written notice of such change, and, in the case of a
change in corporate structure, without the prior written consent of the Agent,
which consent may not be unreasonably withheld.
§8.3. Records and Accounts. Each of the Borrower, the Subsidiary Guarantors, FP
Redland Tech and the Trust will (a) keep, and cause each of its Subsidiaries to
keep, true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP and (b) maintain adequate
accounts and reserves for all taxes (including income taxes), contingencies,
depreciation and amortization of its properties and the properties of its
Subsidiaries.
§8.4. Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with (i) a certification by the principal financial or accounting
officer of the Borrower and the Trust that the information contained in such
financial statements fairly presents the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-K of the Trust filed with the SEC for such period and delivered to the Agent)
and (ii) a written statement from such Accountants to the effect that they have
read a copy of this Agreement, and that, in making the examination necessary to
said certification, they have obtained no knowledge of any Default or Event of
Default under §10 or otherwise under the provisions of this Agreement relating
to the financial condition of the Trust or any of its Subsidiaries, or of any
facts or circumstances that would cause the Trust not to continue to qualify as
a REIT for federal income tax purposes, or, if such Accountants shall have
obtained knowledge of any then existing Default, Event of Default or such facts
or circumstances, they shall make disclosure thereof in such statement;

 

-43-



--------------------------------------------------------------------------------



 



(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements fairly presents the financial position of the Trust
and its Subsidiaries on the date thereof (which may be provided by inclusion in
the Form 10-Q of the Trust filed with the SEC for such period and delivered to
the Agent) (subject to year-end adjustments none of which shall be materially
adverse and the absence of footnotes) (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis);
(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Borrowing Base Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;
(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Borrowing Base Property,
certified by the chief financial or accounting officer of the Borrower as true
and correct;
(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Certificate of Compliance in the form of
Exhibit C hereto signed by the chief financial or accounting officer of the
Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;

 

-44-



--------------------------------------------------------------------------------



 



(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;
(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower or any Subsidiary Guarantor for borrowed money
(other than the Term Loan), to the extent that the information or disclosure
contained in such material refers to or could reasonably be expected to have a
material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group;
(h) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of the
Trust;
(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;
(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days prior to the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);
(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year; and
(l) from time to time such other financial data and other information about the
Borrower, the Trust, the Subsidiary Guarantors, their respective Subsidiaries,
the Real Estate Assets (including the Eligible Borrowing Base Properties), the
Pledged Equity Interests and the Partially-Owned Entities as the Agent or any
Lender (through the Agent) may reasonably request. Without limitation of the
foregoing, at the request of the Agent, the Borrower will deliver to the Agent
information relating to (i) the determination of the existence or absence of a
Disqualifying Environmental Event or a Disqualifying Structural Event,
(ii) title to any Eligible Borrowing Base Property, (iii) insurance coverage and
(iv) compliance with the financial covenants set forth in §10.

 

-45-



--------------------------------------------------------------------------------



 



§8.5. Notices.
(a) Defaults. The Borrower will, promptly after obtaining knowledge of the same,
notify the Agent in writing (with copies to the Agent for each Lender) of the
occurrence of any Default or Event of Default and any dispute under any of the
Organizational Documents of a Subsidiary Guarantor or FP Redland Tech or
relating to the Pledged Equity Interests. If any Person shall give any notice or
take any other action in respect of (x) a claimed Default (whether or not
constituting an Event of Default) under this Agreement or (y) a claimed failure
by the Borrower, any Subsidiary Guarantor or the Trust or any of their
respective Subsidiaries, as applicable, to comply with any term, condition or
provision of or under any note, evidence of Indebtedness, indenture or other
obligation in excess of $20,000,000, individually or in the aggregate, in
respect of Indebtedness that is Without Recourse and in excess of $2,000,000,
individually or in the aggregate, in respect of Indebtedness that is Recourse,
to which or with respect to which any of them is a party or obligor, whether as
principal or surety, and such failure to comply would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof, the Borrower shall forthwith give written notice thereof to the Agent
and each of the Lenders, describing the notice or action and the nature of the
claimed failure to comply. Without limitation of the foregoing, the Borrower and
each Subsidiary Guarantor will immediately provide the Agent with (x) a copy of
any notice given or received by it pursuant to Section 3.8 of the Tech LP
Agreement, (y) a copy of each Funding Notice given by FP Redland GP, LLC under
the Tech LP Agreement and (z) evidence of each Contribution made by the Borrower
or any Subsidiary Guarantor pursuant to any Funding Notice upon the making
thereof.
(b) Environmental Events. The Borrower will promptly give notice in writing to
the Agent (with copies to the Agent for each Lender) (i) upon Borrower’s, the
Subsidiary Guarantor’s, FP Redland Tech’s or the Trust’s obtaining knowledge of
any material violation (as determined by the Borrower, the Subsidiary Guarantor,
FP Redland Tech or the Trust in the exercise of its reasonable discretion) of
any Environmental Law regarding any Real Estate Asset or Borrower’s, the
Subsidiary Guarantor’s, FP Redland Tech’s or the Trust’s operations, (ii) upon
Borrower’s, the Subsidiary Guarantor’s, FP Redland Tech’s or the Trust’s
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate Asset which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate Asset, (iii) upon
Borrower’s, the Subsidiary Guarantor’s, FP Redland Tech’s or the Trust’s receipt
of any notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that may be a Disqualifying Environmental Event with respect to any of
the Eligible Borrowing Base Properties, including a notice or claim of liability
or potential responsibility from any third party (including without limitation
any federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or the Trust’s or any other Person’s operation of any Real Estate
Asset, (B) contamination on, from or into any Real Estate Asset, or
(C) investigation or remediation of off-site locations at which Borrower, the
Subsidiary Guarantor, FP Redland Tech or the Trust or any of its predecessors
are alleged to have directly or indirectly disposed of Hazardous Substances, or
(iv) upon Borrower’s, the Subsidiary Guarantor’s, FP Redland Tech’s or the
Trust’s obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Substances with respect to which Borrower, the
Subsidiary Guarantor, FP Redland Tech or the Trust or any Partially-Owned Entity
may be liable or for which a lien may be imposed on any Real Estate Asset.

 

-46-



--------------------------------------------------------------------------------



 



(c) Notification of Claims against Eligible Borrowing Base Properties and
Eligible Unencumbered Properties. The Borrower will, and will cause each
Subsidiary to, promptly upon becoming aware thereof, notify the Agent in writing
(with copies to the Agent for each Lender) of any setoff, claims, withholdings
or other defenses to which any of the Eligible Borrowing Base Properties or
Eligible Unencumbered Properties are subject, which (i) could reasonably be
expected to have a material adverse effect on (x) the business, operations,
assets, condition (financial or otherwise), properties or prospects of the
Trust, FPLP or any other member of the Potomac Group, or (y) the value of any
such Eligible Borrowing Base Property or Eligible Unencumbered Property, or
(ii) with respect to such Eligible Borrowing Base Property or Eligible
Unencumbered Property, constitute a Disqualifying Environmental Event, a
Disqualifying Structural Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).
(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing (with copies to the Agent for each Lender) within three
(3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could materially adversely affect FPLP, the Trust, any member of the
Potomac Group, any of the Pledged Equity Interests or any Eligible Borrowing
Base Property or to which the Borrower, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries is or is to become a party involving a claim
against the Borrower, a Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries that could reasonably be expected to have a materially
adverse effect on the respective business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group, the Collateral or on the value or operation of an Eligible
Borrowing Base Property and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent and each of the Lenders,
in writing, in form and detail reasonably satisfactory to the Agent, within
three (3) days of any judgment not covered by insurance, final or otherwise,
against the Borrower, a Subsidiary Guarantor, the Trust or any of such
Subsidiaries in an amount in excess of $1,000,000.

 

-47-



--------------------------------------------------------------------------------



 



§8.6. Existence of Borrower; Maintenance of Properties. On the Closing Date,
concurrently with the effectiveness of this Agreement, the Borrower shall cause
the Organizational Documents of any Subsidiary Guarantor whose purpose under its
existing Organizational Documents is limited by reference to any particular
specified indebtedness to be amended in the form previously provided to the
Agent. The Borrower, the Subsidiary Guarantors, FP Redland Tech and the Trust
will do or cause to be done all things necessary to, and shall, preserve and
keep in full force and effect its respective existence in its jurisdiction of
organization and will do or cause to be done all things necessary to preserve
and keep in full force all of its respective rights and franchises and those of
its respective Subsidiaries which may be necessary to properly and
advantageously conduct the businesses conducted by it. The Borrower, FP Redland
Tech and each of the Subsidiary Guarantors (a) will cause all necessary repairs,
renewals, replacements, betterments and improvements to be made to all Real
Estate Assets owned or controlled by it, all as in the judgment of the Borrower,
FP Redland Tech or such Subsidiary Guarantor may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, subject to the terms of the applicable Leases and
partnership agreements or other entity charter documents, and in any event, will
keep all of the Real Estate Assets (for so long as such Real Estate Assets are
owned by the Borrower, a Subsidiary Guarantor or any of their respective
Subsidiaries) in a condition consistent with the Real Estate Assets currently
owned or controlled by the Borrower, the Subsidiary Guarantors or their
respective Subsidiaries, (b) will cause all of its other properties and those of
its Subsidiaries (to the extent controlled by the Borrower or the Subsidiary
Guarantor) used or useful in the conduct of its business or the business of its
Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (c) will not permit the Trust
to directly own or lease any Real Estate Asset, and (d) will, and will cause
each of their respective Subsidiaries to continue to engage primarily in the
businesses now conducted by them and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above to the extent,
in the good faith judgment of the Borrower, necessary to properly and
advantageously conduct the businesses being conducted by it. Without limitation
of the foregoing, the business in which the Borrower and its Subsidiaries are
engaged will be limited to the acquisition, development, ownership and operation
of income-producing office, industrial and flex properties in the Mid-Atlantic
United States and any business activities and Investments permitted under §9.3
incidental thereto.
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in which the Borrower owns 100% of the economic interests and (y) own
no real property or material personal property other than through its ownership
interests in the Borrower. The Trust will (a) cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order, and supplied with all necessary equipment, (b) cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Trust may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times and (c) cause each of its Subsidiaries to continue to
engage primarily in the businesses now conducted by it and in related
businesses, in each case under clauses (a), (b) and (c) above to the extent, in
the good faith judgment of the Trust, necessary to properly and advantageously
conduct the businesses being conducted by it.

 

-48-



--------------------------------------------------------------------------------



 



§8.8. Insurance. The Borrower, the Subsidiary Guarantors and the Trust will
maintain with respect to their other properties, and will cause each of their
respective Subsidiaries to maintain, with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.
§8.9. Taxes. The Borrower and the Subsidiary Guarantors will, and will cause
each of their respective Subsidiaries to, pay or cause to be paid real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate Assets before the same become delinquent and will duly pay and discharge,
or cause to be paid and discharged, before the same shall become overdue, all
taxes, assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower, the Subsidiary Guarantor or the Trust shall
have set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower, the Subsidiary Guarantors or the Trust will pay all
such taxes, assessments, charges, levies or claims forthwith prior to the
consummation of proceedings to foreclose any lien that may have attached as
security therefor. Promptly upon request by the Agent if required for bank
regulatory compliance purposes or similar bank purposes, the Borrower will
provide evidence of the payment of real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate Assets in the form of
receipted tax bills or other form reasonably acceptable to the Agent, or
evidence of the existence of applicable contests as contemplated herein.

 

-49-



--------------------------------------------------------------------------------



 



§8.10. Inspection of Properties and Books. (a) Subject to the rights of tenants
to limit or prohibit such access, as denoted in the applicable Leases, the
Borrower, the Subsidiary Guarantors and the Trust will, and will cause their
respective Subsidiaries to, permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, such Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries to examine the books of account of the Borrower, such
Subsidiary Guarantor, the Trust and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, such Subsidiary Guarantor, the Trust and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Agent may reasonably request.
(b) The Borrower hereby agrees that each of the Lenders and the Agent (and each
of their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither Borrower, the Trust, any
Subsidiary Guarantor, nor any Subsidiary of any of the foregoing intends to
treat the Term Loan or the transactions contemplated by this Agreement and the
other Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). If the Borrower or any Subsidiary
Guarantor determines to take any action inconsistent with such intention, the
Borrower will promptly notify the Agent thereof. If the Borrower so notifies the
Agent, the Borrower acknowledges that the Agent may treat the Term Loan as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
the Agent will maintain the lists and other records, including the identity of
the applicable party to the Term Loan as required by such Treasury Regulation.

 

-50-



--------------------------------------------------------------------------------



 



(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by the
Borrower hereunder by posting such materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all such materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” by Borrower which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking such
materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Arranger and the Lenders to treat such materials as not containing any
material non-public information with respect to the Borrower, the Subsidiary
Guarantors, the Trust or their securities for purposes of United States Federal
and state securities laws; (y) all such materials marked “PUBLIC” by Borrower
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Agent and the Arranger shall be entitled to treat
any such materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform established for confidential non-public
information and materials with respect to Borrower, the Subsidiary Guarantors,
the Trust or their securities and not designated “Public Investor.”
Notwithstanding the foregoing, Borrower shall be under no obligation to mark any
such materials “PUBLIC.” In addition, Agent, Arranger and the Lenders all agree
to maintain all such materials (other than any such materials as are marked
“PUBLIC”) in confidence and further agree that they shall not make any such
materials available to any other Person (including, without limitation, other
proposed Lenders and/or participants) unless and until such other Person agrees
in writing to maintain such materials in confidence consistent with the terms
hereof.
§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower, the
Subsidiary Guarantors and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted that
are material in any respect to the operation of their respective businesses in
the ordinary course and consistent with past practices, including, without
limitation, all such Environmental Laws and all such applicable federal and
state securities laws, (b) the provisions of its partnership agreement or
corporate charter and other Organizational Documents, as applicable, (c) all
material agreements and instruments to which it is a party or by which it or any
of its properties may be bound (including the Real Estate Assets and the Leases,
as applicable) and (d) all applicable decrees, orders, and judgments. If at any
time while the Term Loan or any Note or other Obligation is outstanding or the
Lenders have any obligation to make, continue or convert a portion of the Term
Loan hereunder, any Permit shall become necessary or required in order that the
Borrower or any Subsidiary Guarantor may fulfill any of its obligations
hereunder, the Borrower, the Subsidiary Guarantors and the Trust and their
respective Subsidiaries will immediately take or cause to be taken all
reasonable steps within the power of the Borrower, such Subsidiary Guarantor or
the Trust, as applicable, to obtain such Permit and furnish the Agent with
evidence thereof.
§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to finance the direct (or indirect through its
Wholly-owned Subsidiaries that are Subsidiary Guarantors hereunder) acquisition
of the FP Redland Tech Equity Interests.

 

-51-



--------------------------------------------------------------------------------



 



§8.13. Additional Borrower; Solvency of Borrower; Removal of Subsidiary
Guarantor; Addition of Real Estate Asset to Borrowing Base Pool.
(a) (i) If, after the Closing Date, the Borrower wishes to designate as an
Eligible Borrowing Base Property a Real Estate Asset that otherwise qualifies as
an Eligible Borrowing Base Property but is owned by a Person other than the
Borrower or a Subsidiary Guarantor, the Borrower shall give the Agent a written
request thereof (the “Addition Request”). With the Addition Request, the
Borrower and/or the potential Subsidiary Guarantor, as applicable, shall deliver
to the Agent each of the following, all of which must be satisfactory to and
approved by the Agent: (i) the organizational structure and Organizational
Documents for the direct and indirect owners of such potential Eligible
Borrowing Base Property; (ii) the operating statements and rent roll with
respect to such potential Eligible Borrowing Base Property; (iii) a Certificate
of Compliance in the form of Exhibit C evidencing compliance with the covenants
set forth in §10, and containing a certification that no Default or Event of
Default exists and that such potential Borrowing Base Asset is not the subject
of a Disqualifying Environmental Event or a Disqualifying Structural Event, in
each case after giving effect to the inclusion of the additional Eligible
Borrowing Base Property; and (iv) such other documents, instruments, agreements,
amendments or supplements to existing Security Documents, lien search results,
opinions or other information as the Agent deems necessary or advisable with
respect to such potential Eligible Borrowing Base Property, the potential
Subsidiary Guarantor or the potential Pledged Equity Interests (the items
specified in clauses (i) through (iv), the “New Property Diligence Documents”).
The requested addition of such new Eligible Borrowing Base Property shall be
effective upon the receipt of Unanimous Lender Approval (it being hereby agreed
that a Lender shall be deemed to have consented to the Addition Request if,
after ten (10) Business Days following the receipt by such Lender of the
Addition Request and the New Property Diligence Documents, such Lender shall not
have responded in writing to the Agent) and the Agent’s receipt of, and
satisfaction with, the New Property Diligence Documents and the applicable
Joinder Documents, which shall include, without limitation, a joinder to the
Subsidiary Guaranty pursuant to which such Wholly-owned Subsidiary which owns
the potential Eligible Borrowing Base Property guarantees the Obligations, a
supplement to the Equity Pledge Agreement pursuant to which one hundred percent
of the Equity Interests of such Subsidiary shall be pledged to the Agent and, if
applicable, a supplement to any Account Agreement.
(ii) FPLP will not permit any Subsidiary Guarantor that owns an Eligible
Borrowing Base Property or FP Redland Tech to have any Subsidiaries unless such
Subsidiary is wholly-owned by such Subsidiary Guarantor and such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Subsidiary Guarantor.
(b) The Borrower and the Trust shall remain solvent at all times.

 

-52-



--------------------------------------------------------------------------------



 



(c) In the event the Borrower wishes to add a Real Estate Asset to the Borrowing
Base Pool which does not meet one or more of the Borrowing Base Property
Conditions or the provisions of §8.13(a), such Real Estate Asset may be included
in the Borrowing Base with the approval of the Agent and the Majority Lenders.
(d) Upon the request of the Agent if a Default or Event of Default has occurred
and is continuing, the Borrower will use its commercially reasonable efforts to
cause FP Redland Tech to become a Subsidiary Guarantor and to secure its
Subsidiary Guaranty with a mortgage on the Redlands Property (including to
obtain any necessary consents thereto under the Tech LP Agreement), all in form
in substance and in a manner satisfactory to the Agent.
§8.14. Further Assurances; Release of Liens.
(a) The Borrower and the Trust will, and will cause each Subsidiary Guarantor
to, cooperate with the Agent and the Lenders and execute such further
instruments and documents as the Lenders or the Agent shall reasonably request
to carry out to their satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.
(b) The Borrower shall deliver to the Agent, no later than 30 days following the
Closing Date, recorded copies of the discharges and / or releases of each of the
mortgages, deeds of trust, collateral assignments of leases and UCC financing
statements relating to the Eligible Borrowing Base Properties, including,
without limitation, terminations of the Liens specified in Schedule 7.3(a).
§8.15. Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars, in each case to be capped at a rate reasonably satisfactory to the
Agent and otherwise in form and substance reasonably satisfactory to the Agent)
for a term and in an amount reasonably satisfactory to the Agent. Once obtained,
the Borrower shall maintain such arrangements in full force and effect as
provided therein, and shall not, without the approval of the Agent, modify,
terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.

 

-53-



--------------------------------------------------------------------------------



 



§8.16. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Agent and each Lender, and each of their respective
Affiliates, harmless from and against any and all claims, expense, damage, loss
or liability incurred by the Agent or any Lender (including all reasonable costs
of legal representation incurred by the Agent or any Lender, but excluding, as
applicable, for the Agent or a Lender any claim, expense, damage, loss or
liability as a result of the gross negligence or willful misconduct of the Agent
or such Lender or any of their respective Affiliates) relating to (a) any
Release or threatened Release of Hazardous Substances on any Real Estate Asset;
(b) any violation of any Environmental Laws with respect to conditions at any
Real Estate Asset or the operations conducted thereon; (c) the investigation or
remediation of off-site locations at which the Borrower, a Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries or their predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances; or (d)
any action, suit, proceeding or investigation brought or threatened with respect
to any Hazardous Substances relating to Real Estate Assets (including, but not
limited to, claims with respect to wrongful death, personal injury or damage to
property). It is expressly acknowledged by the Borrower and the Subsidiary
Guarantors that, notwithstanding the introductory paragraph of this §8, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder and shall inure to the benefit of the Agent
and the Lenders and their respective Affiliates, their respective successors,
and their respective assigns under the Loan Documents permitted under this
Agreement.
§8.17. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower, any of the
Subsidiary Guarantors or the Trust, in violation of applicable Environmental
Laws, the Borrower will cause the prompt containment and removal of such
Hazardous Substances and remediation of such Real Estate Asset as necessary to
comply with all Environmental Laws or to preserve the value of any applicable
Eligible Borrowing Base Property.
§8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Borrowing Base Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Borrowing Base
Property prepared by a hydrogeologist, an independent engineer or other
qualified consultant or expert approved by the Agent to evaluate or confirm
(i) whether any Hazardous Substances are present in the soil or water at such
Eligible Borrowing Base Property and (ii) whether the use and operation of such
Eligible Borrowing Base Property complies with all Environmental Laws.
Environmental assessments may include without limitation detailed visual
inspections of such Eligible Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and, if and to the extent reasonable, appropriate and required
pursuant to applicable Environmental Laws, the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as the Agent deems appropriate. All such environmental assessments
shall be at the sole cost and expense of the Borrower.

 

-54-



--------------------------------------------------------------------------------



 



§8.19. Employee Benefit Plans.
(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan by any
of them or any of their respective ERISA Affiliates other than those disclosed
on Schedule 7.16 attached hereto or disclosed in the SEC Filings, and neither
the Borrower nor the Trust will establish any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan which could reasonably be expected
to have a material adverse effect on FPLP, the Trust or any member of the
Potomac Group.
(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.
(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(d) Unfunded or Underfunded Liabilities. The Borrower and the Trust will not at
any time have accruing or accrued unfunded or underfunded liabilities with
respect to any Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer
Plan, or permit any condition to exist under any Multiemployer Plan that would
create a withdrawal liability.
§8.20. No Amendments to Certain Documents. The Borrower, the Subsidiary
Guarantors and the Trust will not at any time cause or permit its certificate of
limited partnership, agreement of limited partnership (including without
limitation the Agreement of Limited Partnership of the Borrower), articles of
incorporation, by-laws, operating agreement or other Organizational Documents,
the Tech LP Agreement or any of the Purchase Transaction Documents, as the case
may be, to be modified, amended or supplemented in any respect whatever, without
(in each case) the express prior written consent or approval of the Agent, if
such changes could reasonably be expected to affect the Trust’s REIT status or
otherwise adversely affect the rights of the Agent and the Lenders hereunder or
under any other Loan Document.

 

-55-



--------------------------------------------------------------------------------



 



§8.21. Regulations U and X. No portion of any Loan shall be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224, or to extend credit to others for the
purpose of purchasing or carrying any margin security or margin stock.
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER. The Borrower and the Trust, on
their own behalf and on behalf of their respective Subsidiaries, jointly and
severally covenant and agree that neither the Borrower, the Subsidiary
Guarantors, FP Redland Tech nor the Trust will:
§9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a) Indebtedness arising under any of the Loan Documents, the Unsecured Revolver
Agreement, the Existing Term Loan Agreement and the 2008 Term Loan Agreement;
(b) current liabilities of the Borrower, FP Redland Tech or the Subsidiary
Guarantors incurred in the ordinary course of business other than through
(i) the borrowing of money, or (ii) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services;
(c) Indebtedness (other than relating to the Eligible Borrowing Base Properties)
in an aggregate amount not in excess of $250,000 in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §8.9;
(d) Indebtedness (other than relating to the Eligible Borrowing Base Properties)
in an aggregate amount not in excess of $1,000,000 in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review;
(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;

 

-56-



--------------------------------------------------------------------------------



 



(f) Secured Indebtedness of the Borrower incurred after the Closing Date,
provided that: (i) such Indebtedness is Without Recourse to the Borrower, the
Trust or any Subsidiary Guarantor and is Without Recourse to any Eligible
Borrowing Base Property or to any of the respective assets or Equity Interests
of any of the Borrower, the Trust or any Subsidiary Guarantor other than to the
specific Real Estate Asset or Assets (other than any Eligible Borrowing Base
Property) acquired, refinanced or rehabilitated with the proceeds of such
Indebtedness, except that, notwithstanding the foregoing, a portion of such
Indebtedness at any time outstanding not in excess of fifteen percent (15%) of
Consolidated Gross Asset Value may be Recourse Indebtedness of the Borrower so
long as such Indebtedness is not secured by any Eligible Borrowing Base Property
or any Eligible Unencumbered Property (as defined in the Unsecured Revolver
Agreement) or a pledge of the equity of any Subsidiary that owns an Eligible
Borrowing Base Property or an Eligible Unencumbered Property (as defined in the
Unsecured Revolver Agreement), (ii) at the time any such Indebtedness is
incurred and after giving effect thereto, there exists no Default or Event of
Default hereunder and (iii) such Indebtedness, in the aggregate, does not exceed
forty percent (40%) of Consolidated Gross Asset Value (it being acknowledged,
for the avoidance of doubt, that the outstanding Indebtedness hereunder, under
the Existing Term Loan Agreement and under the 2008 Term Loan Agreement shall
count against the fifteen percent (15%) basket referred to in clause (i) above);
(g) contingent liabilities of the Borrower or the Subsidiary Guarantors
disclosed in the financial statements referred to in §7.4 or on Schedule 9.1(g)
hereto, and such other contingent liabilities of the Borrower having a combined
aggregate potential liability of not more than $1,000,000 at any time;
(h) Indebtedness of the Borrower or the Subsidiary Guarantors for the purchase
price of capital assets (other than Real Estate Assets but including
Indebtedness in respect of Capitalized Leases) incurred in the ordinary course
of business, provided that the aggregate principal amount of Indebtedness
permitted by this clause (h) shall not exceed $500,000 at any time outstanding;
and
(i) unsecured Indebtedness of the Borrower (including subsidiary guarantees
thereof by any Subsidiary of FPLP) and unsecured guarantees by the Trust with
respect to such unsecured Indebtedness, provided that (i) such Indebtedness
shall at all times remain unsecured in all respects (including, for the
avoidance of doubt, that the Equity Interests of the Borrower or any Subsidiary
Guarantor shall not be pledged as security for any such Indebtedness), (ii) both
before and immediately after giving effect to any such unsecured Indebtedness,
no Default or Event of Default has occurred or is continuing, (iii) prior to
incurring any such unsecured Indebtedness, the Borrower has provided the Agent
with a certificate in the form of Exhibit C-2 evidencing compliance with each of
the financial covenants set forth in §10 of the Credit Agreement on a pro forma
basis immediately after giving effect to such unsecured Indebtedness, and
(iv) such unsecured Indebtedness shall not be in the nature of a revolving
credit facility.

 

-57-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, (x) in no event shall the Borrower, the Trust or
any of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty-five percent (25%) of Consolidated Gross
Asset Value; and (y) other than Indebtedness permitted under §§9.1(b), (d) and
(e), in no event will FP Redland Tech incur or suffer to exist any Indebtedness
(including, without limitation, any guaranty of Indebtedness for borrowed money)
in favor of any Person.
It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially-Owned Entity which is Without Recourse to the
Borrower, any Subsidiary Guarantor or the Trust, or any of their respective
assets. The terms and provisions of this §9.1 are in addition to, and not in
limitation of, the covenants set forth in §10.
§9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, attachment,
security interest or other rights of third parties of any kind upon any of the
Eligible Borrowing Base Properties, the Equity Interests of the Borrower, FP
Redland Tech or any Subsidiary Guarantor or any other Collateral, whether now
owned or hereafter acquired, or upon the income or profits therefrom or the
Distributions attributable thereto, as applicable; (b) acquire, or agree or have
an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement in
connection with the Pledged Equity Interests or the operation of the Eligible
Borrowing Base Properties; (c) suffer to exist with respect to the Pledged
Equity Interests or the Eligible Borrowing Base Properties, any taxes,
assessments, governmental charges and claims for labor, materials and supplies
for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made; or (d) sell, assign, pledge or
otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Eligible Borrowing Base Properties, the Equity Interests of the Borrower, FP
Redland Tech or any Subsidiary Guarantor or any other Collateral (the foregoing
types of liens and encumbrances described in clauses (a) through (d) being
sometimes referred to herein collectively as “Liens”), provided that the
Borrower and the Subsidiary Guarantors may create or incur or suffer to be
created or incurred or to exist:
(i) Liens securing taxes, assessments, governmental charges or levies which are
not yet due and payable or which are not yet required to be paid under §8.9;
(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

 

-58-



--------------------------------------------------------------------------------



 



(iii) Liens (other than affecting the Eligible Borrowing Base Properties or the
Pledged Equity Interests) in respect of judgments or awards, the Indebtedness
with respect to which is not prohibited by §9.1(d);
(iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a material
adverse effect on the business of FPLP, the Trust or any member of the Potomac
Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
(v) any Leases entered into in the ordinary course of business;
(vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Borrowing Base Property or any Pledged Equity
Interests to be subject to a Lien to secure Indebtedness;
(vii) Liens affecting the Eligible Borrowing Base Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;
(viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1(h);
(ix) other Liens (other than affecting Eligible Unencumbered Properties,
Eligible Borrowing Base Properties or Pledged Equity Interests) in connection
with secured Indebtedness permitted under §9.1(f); and

 

-59-



--------------------------------------------------------------------------------



 



(x) without prejudice to the provisions of Section 14.1(n), the JV Springing
Rights, it being acknowledged that it is the intent of the parties that in the
event that Perseus at any time obtains an actual security interest in any of the
FP Redland Tech Equity Interests pursuant to the provisions of Section 3.8 of
the Tech LP Agreement, the granting of such security interest to Perseus by the
Defaulting Partner (as defined in the Tech LP Agreement) will constitute an
Event of Default hereunder.
Nothing contained in this §9.2 shall restrict or limit the Borrower or any of
their respective Wholly-owned Subsidiaries from creating a Lien on any Real
Estate Asset which is not an Eligible Borrowing Base Property and otherwise in
compliance with the other terms of this Agreement.
The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower. None of
the Trust, the Borrower or any Subsidiary Guarantor shall create or incur or
suffer to be created or incurred any Lien on the Pledged Equity Interests.
§9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so-called “overseas private investment corporations”);
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;
(d) Investments existing on the Closing Date and listed in the financial
statements referred to in §7.4;
(e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and Investments in raw land intended to be developed by the Borrower or any
Wholly-owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;

 

-60-



--------------------------------------------------------------------------------



 



(f) any Investments now or hereafter made in any Wholly-owned Subsidiary; and
Investments now or hereafter made in any Partially-Owned Entity (or other Person
for which the Borrower has any funding obligation) so long as such Investment is
made in connection with Permitted Properties and provided that the aggregate
amounts actually invested by Borrower (or if not invested directly by Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-owned Subsidiary at any time in any
Partially-Owned Entity (or other such Person) will not exceed twenty percent
(20%) of the Consolidated Gross Asset Value at the time of any such Investment;
and
(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, and (4) prepaid expenses made in the ordinary
course of business; and
(h) Investments by the Borrower in Mortgage Notes, provided that the aggregate
investment in such Mortgage Notes will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment.
In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f), (g) and (h) above exceed twenty-five percent (25%) of Consolidated Gross
Asset Value at any time.
Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).
§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust.
(a) Become a party to any merger, consolidation, spin-off or other material
business change without the prior written approval of the Majority Lenders
(other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower so long as, in each case,
no Default or Event of Default has occurred and is continuing, or would occur
and be continuing after giving effect to such merger or consolidation); or

 

-61-



--------------------------------------------------------------------------------



 



(b) (i) sell, transfer or otherwise dispose of the Redlands Property or any
Pledged Equity Interests or (ii) sell, transfer or otherwise dispose of any
other Real Estate Assets or other property, including any equity interest in any
Person in any one or more transactions in any 12-month period having a sales
price (net of any Indebtedness secured by a Lien on such Real Estate Assets, if
any), in an amount in excess of twenty percent (20%) of Consolidated Gross Asset
Value (collectively and individually, “Sell” or a “Sale”) or grant a Lien to
secure Indebtedness (an “Indebtedness Lien”) in any one or more transactions in
a 12-month period in an amount in excess of twenty percent (20%) of Consolidated
Gross Asset Value unless, in each such event, the Majority Lenders have given
their prior written consent thereto. In addition, prior to any Sale or grant of
an Indebtedness Lien, the Borrower shall have provided to the Agent (with copies
to the Agent for each Lender) a compliance certificate in the form of Exhibit C,
hereto signed by the chief financial officer or chief accounting officer of the
Borrower, setting forth in reasonable detail computations evidencing compliance
with the covenants contained in §10 hereof and certifying that no Default or
Event of Default would exist or occur and be continuing after giving effect to
all such proposed Sales or Indebtedness Liens (and the use of proceeds of such
Sales or Indebtedness Liens to pay Indebtedness outstanding hereunder).
§9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate Assets except in compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate Asset or
use any Real Estate Asset in any manner so as to cause a Release in violation of
applicable Environmental Laws.
§9.6. Distributions.
(a) The Borrower will not make or declare (i) annual Distributions in excess of
95% of “funds from operations”; or (ii) any Distributions during any period
after any monetary Event of Default has occurred; provided, however, (a) that
the Borrower may at all times (including while an Event of Default is
continuing) make Distributions to the extent (after taking into account all
available funds of the Trust from all other sources) required in order to enable
the Trust to continue to qualify as a REIT and (b) in the event that the
Borrower cures any such Event of Default in clause (ii) above and the Agent has
accepted such cure prior to accelerating the Loan, the limitation of clause
(ii) above shall cease to apply with respect to such Event of Default.

 

-62-



--------------------------------------------------------------------------------



 



(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.
(c) Except pursuant to contracts or agreements set forth on Schedule 9.6,
neither the Borrower nor any Subsidiary Guarantor will enter into any contract
or agreement pursuant to which it agrees not to pledge its legal, equitable or
beneficial right, title and interest in and to Equity Interests in or
Distributions from its Subsidiaries.
(d) The Borrower will cause any and all Distributions made by FP Redland Tech
during the continuance of an Event of Default to be made into a deposit account
maintained with and pledged to the Agent as Collateral.
§9.7. Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:
§10.1. Consolidated Total Leverage Ratio. At all times during each fiscal
quarter ending on or after December 31, 2010, Consolidated Total Indebtedness
shall not exceed sixty-two and one half of one percent (62.5%) of Consolidated
Gross Asset Value. This covenant shall be tested quarterly as of the last day of
the applicable quarter.
§10.2. Consolidated Debt Yield. At all times, as tested at the end of each
fiscal quarter during each fiscal quarter ending on or after December 31, 2010,
the Consolidated Debt Yield shall not be less than ten and one half of one
percent (10.5%).
§10.3. Fixed Charge Coverage Ratio. At all times, as tested at the end of each
fiscal quarter, the ratio of (i) Adjusted EBITDA for the four consecutive fiscal
quarters ending on the last day of such fiscal quarter to (ii) Consolidated
Fixed Charges for the four consecutive fiscal quarters ending on the last day of
such fiscal quarter must exceed 1.50 to 1.0.

 

-63-



--------------------------------------------------------------------------------



 



§10.4. Net Worth. At all times, as tested at the end of each fiscal quarter and
any other date of measurement, the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries shall not be less than the sum of (i) $370,000,000
plus (ii) 80% of the aggregate proceeds received by the Trust (net of fees and
expenses customarily incurred in transactions of such type) in connection with
any offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.
§10.5. Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) for the fiscal quarter
ending December 31, 2010 through the fiscal quarter ending September 30, 2011,
the Borrower shall not permit Unsecured Consolidated Total Indebtedness as at
the last day of each fiscal quarter to exceed sixty-two and one half of one
percent (62.5%) of the aggregate Value of Unencumbered Properties on the last
day of such fiscal quarter, and (ii) for each fiscal quarter ending on or after
December 31, 2011, the Borrower shall not permit Unsecured Consolidated Total
Indebtedness as at the last day of any fiscal quarter to exceed sixty percent
(60%) of the aggregate Value of Unencumbered Properties on the last day of such
fiscal quarter. For purposes of the covenant set forth in this §10.5, any New
Debt incurred by the Borrower after the date hereof shall be deemed to be
Unsecured Consolidated Total Indebtedness.
§10.6. Unencumbered Pool Debt Service Coverage Ratio. At all times, as tested at
the end of each fiscal quarter, the ratio of (i) Adjusted Net Operating Income
for the applicable quarter, annualized; divided by (ii) the Unsecured Interest
Expense for the applicable quarter, annualized, shall not be less than 1.75 to
1.0.
§10.7. Occupancy. Eligible Unencumbered Properties (other than any Real Estate
Asset Under Development included in the Unencumbered Pool) shall at all times
maintain a stabilized occupancy of 80% in the aggregate, provided that (i) any
Eligible Unencumbered Property acquired after the date hereof during the first
half of any quarter shall be excluded from the foregoing calculation for the
fiscal quarter in which it was acquired and for the immediately following fiscal
quarter, and (ii) any Eligible Unencumbered Property acquired after the date
hereof during the last half of any quarter shall be excluded from the foregoing
calculation for the fiscal quarter in which it was acquired and for the
immediately two following fiscal quarters.

 

-64-



--------------------------------------------------------------------------------



 



§11. 950 F STREET INVESTMENT. In connection with the 950 F Street Investment,
the Borrower, through a Subsidiary, intends to acquire a preferred equity
interest in Jemal LLC (as defined in Schedule 3). Jemal LLC is the sole managing
member of a special purpose limited liability company (“Jemal SPE”) that owns
the office building located at 950 F Street, NW, Washington, DC (the “F Street
Office Building”). The 950 F Street Investment will be made substantially on the
terms outlined by the Borrower in Schedule 3. In addition, the 950 F Street
Investment will, in accordance with GAAP, be treated as Indebtedness by the
Borrower, and accordingly, the Borrower has requested that for purposes of this
Agreement, including the covenants set forth in §10 and the related definitions
contained therein, the 950 F Street Investment be treated as an acquisition of
Indebtedness and accounted for at its cost basis (similar to the treatment of an
acquisition of a Mortgage Note) and not be treated as an Investment in a
Partially-Owned Entity (the “Cost Basis Treatment”).
The parties hereby agree (x) that the 950 F Street Investment may be made by the
Borrower (and its applicable Subsidiary) and (y) to the Cost Basis Treatment for
the 950 F Street Investment, subject in each case to the satisfaction of
following conditions in a manner satisfactory to the Agent: (i) at the time of
the 950 F Street Investment and after giving effect thereto, no Default or Event
of Default shall have occurred or be continuing, (ii) the F Street Office
Building shall at all times be a Permitted Property, (iii) the 950 F Street
Investment be made on terms substantially consistent with the terms outlined in
Schedule 3, (iv) the Cost Basis Treatment for the 950 F Street Investment is
permitted under GAAP, (v) after giving effect to the Cost Basis Treatment for
the 950 F Street Investment, the Borrower is in compliance with §9.3(h) of the
Credit Agreement (it being agreed that, for so long as it remains outstanding,
the 950 F Street Investment shall be deemed to be a “Mortgage Note” for purposes
of determining compliance with §9.3(h) of the Credit Agreement), (vi) any
Indebtedness to which the F Street Office Building, the Jemal SPE or Jemal LLC
is subject is and remains Without Recourse to the Borrower and its Subsidiaries
and neither the Borrower nor any of its Subsidiaries shall pledge any of its
respective assets or properties in support of any such Indebtedness, and
(vii) the Borrower shall deliver to the Agent, at its request, copies of each of
the agreements and documents evidencing the 950 F Street Investment and the
transactions relating thereto (including, without limitation, operating
agreements and loan documents of the Jemal SPE).
§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
Term Loan (and to maintain the existing outstanding Term Loan) shall be subject
to the satisfaction of the following conditions precedent on or prior to the
Closing Date with, in each instance, the Agent, acting on behalf of the Lenders,
having approved in its sole discretion each matter submitted to it in compliance
with such conditions:
§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

 

-65-



--------------------------------------------------------------------------------



 



§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and all other
Organizational Documents or other agreements governing the rights of the
partners or other equity owners of the Borrower and each Subsidiary Guarantor,
and (ii) from the Trust a copy, certified as of a recent date by the appropriate
officer of the State of Maryland to be true and correct, of the corporate
charter of the Trust, in each case along with any other organization documents
of the Borrower or the Trust and their respective general partners, as the case
may be, and each as in effect on the date of such certification.
§12.3. By-laws; Resolutions. All action on the part of the Borrower, each
Subsidiary Guarantor and the Trust necessary for the valid execution, delivery
and performance by the Borrower, the Subsidiary Guarantors and the Trust of this
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent. The Agent shall
have received from the Trust true copies of its by-laws and the resolutions
adopted by its board of directors or trustees authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which the Trust and/or the Borrower is a party, each
certified by the secretary as of a recent date to be true and complete.
§12.4. Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust, the Borrower and/or each Subsidiary
Guarantor, as applicable, and giving the name of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Borrower, the
Subsidiary Guarantors and the Trust, as the case may be, each of the Loan
Documents to which the Borrower, a Subsidiary Guarantor or the Trust is or is to
become a party; (b) to make the Completed Loan Request and Conversion Requests
on behalf of the Borrower and (c) to give notices and to take other action on
behalf of the Borrower, the Subsidiary Guarantors or the Trust, as applicable,
under the Loan Documents.
§12.5. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Hogan Lovells US LLP and, if any, state specific
local counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, each Subsidiary Guarantor, the Trust and their respective Subsidiaries
(including, without limitation, with respect to the Pledged Equity Interests and
the Loan Documents).
§12.6. Guarantees. The Trust Guaranty shall have been duly executed and
delivered by the Trust. The Subsidiary Guaranty shall have been duly executed
and delivered by each Subsidiary Guarantor.

 

-66-



--------------------------------------------------------------------------------



 



§12.7. Financial Analysis of Eligible Borrowing Base Properties; Diligence on
Eligible Borrowing Base Properties. Each of the Lenders shall have completed to
its satisfaction a financial analysis of each Eligible Borrowing Base Property.
The Agent shall have received and be satisfied with such due diligence materials
it shall request with respect to any prospective Eligible Borrowing Base
Property, including information and documentation with respect to title, survey,
insurance, zoning, permitting and environmental matters.
§12.8. Inspection of Eligible Borrowing Base Properties. If requested by the
Agent, the Agent shall have completed to its satisfaction an inspection of the
Eligible Borrowing Base Properties at the Borrower’s expense. The Agent shall
distribute to the Lenders any written reports resulting from any such
inspections.
§12.9. Certifications from Government Officials; UCC-11 Reports.
The Agent shall have received (i) certifications from government officials
evidencing the legal existence and good standing of the Borrower, each
Subsidiary Guarantor and the Trust, along with a certified copy of the
Organizational Documents, in effect as of immediately prior to the effectiveness
of this Agreement and as amended on the Closing Date, filed with any Secretary
of State for the Borrower, each Subsidiary Guarantor and the Trust, all
certified as of the Closing Date or other recent date satisfactory to the Agent;
and (ii) UCC-11 search results from the appropriate jurisdictions for the
Borrower, each Subsidiary Guarantor and the Trust.
§12.10. Proceedings and Documents; Purchase Transaction. All proceedings in
connection with the transactions contemplated by this Agreement, the other Loan
Documents and all other documents incident thereto shall be satisfactory in form
and substance to each of the Lenders and to the Agent’s counsel, and the Agent,
each of the Lenders and such counsel shall have received all information and
such counterpart originals or certified or other copies of such documents as the
Agent may reasonably request. Without limitation of the foregoing, the
acquisition contemplated by the Purchase Transaction Documents shall have been
consummated pursuant to the terms thereof, in a manner and pursuant to
documentation (including evidence of any necessary consents) satisfactory to the
Agent.
§12.11. Fees. The Borrower shall have paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement or
any separate fee letter entered into by the Borrower and the Trust and the
Agent.
§12.12. Closing Certificate. The Borrower and the Guarantor shall have delivered
a Closing Certificate to the Agent, in form and substance satisfactory to the
Agent, including, without limitation, a certification that as of the Closing
Date, both before and after giving effect to the making of the Term Loan,
neither the Borrower nor any Subsidiary Guarantor is in default under any
Indebtedness for borrowed money or similar obligations having a principal amount
in excess of $5,000,000.

 

-67-



--------------------------------------------------------------------------------



 



§12.13. Other Matters. The Borrower, the Subsidiary Guarantors and the Trust
shall have delivered to the Agent, in form and substance satisfactory to the
Agent, such other information, documents, certificates and other items
reasonably requested by the Agent.
§13. [RESERVED].
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
§14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents or any fee letter
(including, without limitation, amounts due under §8.16) when the same shall
become due and payable, and such failure continues for three (3) days;
(c) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to comply, or to cause the Trust to comply, as the case
may be, with any of the respective covenants contained in the following: §8.1
(except with respect to principal, interest and other sums covered by clauses
(a) or (b) above); §8.2; §§8.4 through §8.10, inclusive; §8.12; §8.13; §8.14(b);
§8.15; §8.19; §8.20; §9; §10 and §11;
(d) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified elsewhere in this §14) and such failure continues for thirty
(30) days;
(e) any representation or warranty made by or on behalf of the Borrower, any
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries in this
Agreement or any of the other Loan Documents shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;

 

-68-



--------------------------------------------------------------------------------



 



(f) (i) the Borrower, any Subsidiary Guarantor, the Trust or any of its
Subsidiaries or, to the extent of Recourse to the Borrower, the Subsidiary
Guarantor, the Trust or such Subsidiaries thereunder, any Partially-Owned Entity
or other of their respective Affiliates, shall fail to pay at maturity, or
within any applicable period of grace, any Indebtedness for borrowed money or
credit received or in respect of any Capitalized Leases, which is in excess of
(A) $25,000,000, either individually or in the aggregate, if such Indebtedness
is Without Recourse and (B) $5,000,000, either individually or in the aggregate,
if such Indebtedness is Recourse, or fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Indebtedness or Recourse obligations, evidencing or securing borrowed money
or credit received or in respect of any Capitalized Leases for such period of
time (after the giving of appropriate notice if required) as would permit the
holder or holders thereof or of any obligations issued thereunder in excess of
(A) $25,000,000, either individually or in the aggregate, if such Indebtedness
is without Recourse and (B) $5,000,000, either individually or in the aggregate,
if such Indebtedness is Recourse, to accelerate the maturity thereof; or
(ii) any Event of Default shall occur under (and as defined in, respectively)
the Unsecured Revolver Agreement, the Existing Term Loan Agreement or the 2008
Term Loan Agreement;
(g) any of FPLP, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of any of FPLP, a Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries or of any substantial part of
the properties or assets of any of such parties or shall commence any case or
other proceeding relating to any of FPLP, a Subsidiary Guarantor, the Trust or
any of their respective Subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any of FPLP, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries and (i) any of FPLP, a Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries shall indicate its approval
thereof, consent thereto or acquiescence therein or (ii) any such petition,
application, case or other proceeding shall continue undismissed, or unstayed
and in effect, for a period of forty-five (45) days;
(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of FPLP, a Subsidiary Guarantor, the Trust or
any of their respective Subsidiaries bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any of FPLP, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

 

-69-



--------------------------------------------------------------------------------



 



(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of FPLP, a Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against any of such parties exceeds in
the aggregate $2,000,000;
(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or a Subsidiary
Guarantor or any of their Subsidiaries or the Trust or any of its Subsidiaries,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof;
or the Agent shall fail to have a perfected first-priority security interest in
any of the Collateral;
(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided, as defined or provided in any of the other
Loan Documents, shall occur and be continuing;
(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $2,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or a trustee shall have
been appointed by the United States District Court to administer such Plan; or
the PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;
(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Borrowing Base Pool in accordance with the provisions set forth below in this
§14, the failure of any of the Real Estate Assets being included from time to
time as part of the Borrowing Base Pool to comply with any of the conditions set
forth in the definition of Eligible Borrowing Base Properties;

 

-70-



--------------------------------------------------------------------------------



 



(n) the occurrence of any transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of the Trust ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors or Board of Trustees of
the Trust, who did not have such power before such transaction; or during any
twelve-month period on or after the Closing Date, individuals who at the
beginning of such period constituted the Board of Trustees of the Trust
(together with any new directors whose election by the Board of Trustees or
whose nomination for election by the shareholders of the Trust was approved by a
vote of at least a majority of the members of the Board of Trustees then in
office who either were members of the Board of Trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
ceased for any reason to constitute a majority of the members of the Board of
Trustees of the Trust then in office; or the occurrence of any “Capital
Transaction” or “Dissolution Event” (each as defined in the Tech LP Agreement);
or the Borrower or any Subsidiary Guarantor fails to make a capital contribution
required pursuant to Article III of the Tech LP Agreement and/or becomes a
Defaulting Partner (as defined in Section 3.8 of the Tech LP Agreement); or any
Default Loan (as defined in Section 3.8 of the Tech LP Agreement) is made by
Perseus pursuant to Section 3.8 of the Tech LP Agreement;
(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP (or shall enter into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3); or
(p) (i) the Borrower shall fail to own, directly or indirectly, 100% of the
Equity Interests of each Subsidiary Guarantor, (ii) the Borrower shall fail to
own, directly or indirectly, 100% of the Equity Interests of the general partner
of FP Redland Tech or (iii) the Borrower shall fail to own, directly or
indirectly, the FP Redland Tech Equity Interests; or the Agent shall fail to
have, for any reason, a first-priority, perfected security interest in the
Pledged Equity Interests;
then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Lenders shall, declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, each Subsidiary Guarantor, the
Trust and each of their respective Subsidiaries; provided that in the event of
any Event of Default specified in §14.1(g) or 14.1(h), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from any of the Lenders or the Agent or action by the Lenders or the
Agent.

 

-71-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Borrowing Base Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Borrowing Base Pool in accordance with, and
subject to, §8.13 and from all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with the
covenants set forth in §10 (with calculations evidencing such compliance after
excluding from Adjusted Net Operating Income all of the Adjusted Net Operating
Income generated by the Real Estate Asset to be excluded from the Borrowing Base
Pool) and with the Borrowing Base Property Conditions, and otherwise certifying
that, after giving effect to the exclusion of such Real Estate Asset from the
Borrowing Base Pool, no Default or Event of Default will be continuing.
§14.2. [Reserved.]
§14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Term Loan pursuant to §14.1, the Majority Lenders may direct
the Agent to proceed to protect and enforce the rights and remedies of the Agent
and the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
§15. SECURITY INTEREST AND SET-OFF.
§15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of and
for the benefit of the Lenders, and to each Lender, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them.

 

-72-



--------------------------------------------------------------------------------



 



§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Term Loan occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower or a Subsidiary Guarantor; then,
in any such event, any such deposits, balances or other sums credited by or due
from the Agent or any Lender, or from any such affiliate of the Agent or any
Lender, to the Borrower or a Subsidiary Guarantor may to the fullest extent not
prohibited by applicable law at any time or from time to time, without regard to
the existence, sufficiency or adequacy of any other collateral, and without
notice or compliance with any other condition precedent now or hereafter imposed
by statute, rule of law or otherwise, all of which are hereby waived, be set
off, debited and appropriated, and applied by the Agent or any Lender, as the
case may be, against any or all of the Obligations irrespective of whether
demand shall have been made and although such Obligations may be unmatured, in
such manner as the Agent or the applicable Lender in its sole and absolute
discretion may determine. Within five (5) Business Days of making any such set
off, debit or appropriation and application, the Agent agrees to notify the
Borrower thereof, provided that the failure to give such notice shall not affect
the validity of such set off, debit or appropriation and application. ANY AND
ALL RIGHTS TO REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to indebtedness of the Borrower to such Lender,
other than the obligations evidenced by the Note held by such Lender, such
amount shall be applied ratably to such other indebtedness and to the
obligations evidenced by the Note held by such Lender, and (b) if such Lender
shall receive from the Borrower, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by the Note held by such Lender by proceedings against the Borrower or a
Subsidiary Guarantor at law or in equity or by proof thereof in bankruptcy,
reorganization liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note held by such Lender any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Note held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Note held by it its proportionate payment as contemplated by this Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

 

-73-



--------------------------------------------------------------------------------



 



§15.3 Right to Freeze. The Agent and each of the Lenders shall also have the
right, at its option, upon the occurrence of any event which would entitle the
Agent or any Lender to set off or debit as set forth in §15.2, to freeze, block
or segregate any such deposits, balances and other sums so that the Borrower and
the Subsidiary Guarantors may not access, control or draw upon the same.
§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Agent and each of the Lenders under this Section 15 are in addition to, and
not in limitation of, other rights and remedies, including other rights of set
off, which the Agent or any Lender may have.
§16. THE AGENT.
§16.1. Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Lenders is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.
(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.
§16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
§16.3. No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.

 

-74-



--------------------------------------------------------------------------------



 



§16.4. No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or collectibility of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Trust or the Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Agreement or the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, a Subsidiary
Guarantor or the Trust or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. The Agent has not made nor does it
now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of the Borrower or a Subsidiary Guarantor or any of their
respective Subsidiaries or the Trust or any of the Subsidiaries or any tenant
under a Lease or any other entity. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.
§16.5. Payments.
(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.
(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.

 

-75-



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of the Term Loan or (ii) to adjust promptly such
Lender’s outstanding principal and its pro rata Commitment Percentage as
provided in §2.1, shall be deemed delinquent (a “Delinquent Lender”) and shall
be deemed a Delinquent Lender until such time as such delinquency is satisfied.
A Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of the outstanding Term Loan, interest,
fees or otherwise, to the remaining nondelinquent Lenders for application to,
and reduction of, their respective pro rata shares of all outstanding Loans. The
Delinquent Lender hereby authorizes the Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of the
outstanding Term Loan. If not previously satisfied directly by the Delinquent
Lender, a Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
the outstanding Term Loan of the nondelinquent Lenders, the Lenders’ respective
pro rata shares of the outstanding Term Loan have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Commitment of any Delinquent Lender
shall be excluded for purposes of making a determination of Majority Lenders or
Unanimous Lender Approval. At the written request of the Borrower, the Agent or,
with the consent of the Agent, any Lender or an Eligible Assignee, shall have
the right (but not the obligation) to purchase from any Delinquent Lender, and
each Delinquent Lender shall, upon such request, sell and assign to the Agent,
such Lender or such Eligible Assignee, all of the Delinquent Lender’s
outstanding Term Loan hereunder. Such sale shall be consummated promptly after
the Agent has arranged for a purchase by the Agent, a Lender or an Eligible
Assignee pursuant to an Assignment and Assumption, and at a price equal to the
outstanding principal balance of the Delinquent Lender’s Term Loan plus accrued
interest and fees, without premium or discount.
§16.6. Holders of Notes. The Agent may deem and treat the payee of any Notes as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§16.7. Indemnity. The Lenders ratably and severally agree hereby to indemnify
and hold harmless the Agent and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which the Agent has not been
reimbursed by the Borrower as required by §17), and liabilities of every nature
and character arising out of or related to this Agreement, the Notes, or any of
the other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or the Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence, as finally determined by a court of competent
jurisdiction.

 

-76-



--------------------------------------------------------------------------------



 



§16.8. Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Term Loan made by it, and as the holder of any of the
Notes, as it would have were it not also the Agent.
§16.9. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
§16.10. Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority Lenders, take such interim actions as it
believes reasonably necessary to preserve the rights of the Lenders hereunder,
including but not limited to petitioning a court for injunctive relief or
appointment of a receiver. Each of the Lenders acknowledges and agrees that,
except for any rights of set-off pursuant to and in accordance with §15.2
hereof, no individual Lender may separately enforce or exercise any of the
provisions of any of the Loan Documents, including without limitation the Notes,
other than through the Agent. The Agent shall advise the Lenders of all such
action taken by the Agent.

 

-77-



--------------------------------------------------------------------------------



 



§16.11. Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Agent, which is a Lender under this Agreement, provided that so long as no
Default or Event of Default has occurred and is continuing the Borrower shall
have the right to approve any successor Agent, which approval shall not be
unreasonably withheld. If, in the case of a resignation by the Agent, no
successor Agent shall have been so appointed by the Majority Lenders and
approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any Lender
which acquires KeyBank is acceptable as a successor Agent. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations as Agent under this
Agreement. After any Agent’s resignation hereunder as Agent, the provisions of
this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.
§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
promptly forwarded by the Agent to each of the Lenders.
§17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Borrowing Base Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection

 

-78-



--------------------------------------------------------------------------------



 



with the syndication and/or participations of the Term Loan (whether occurring
before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (e) all reasonable expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Agent, and the fees and costs of engineers, appraisers, surveyors, investment
bankers, or other experts retained by any Lender or the Agent in connection with
any such enforcement proceedings) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower, any Subsidiary Guarantor or any of
their Subsidiaries or the Trust or the administration thereof after the
occurrence and during the continuance of a Default or Event of Default
(including, without limitation, expenses incurred in any restructuring and/or
“workout” of the Term Loan), and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Agent’s relationship with the Borrower, any Subsidiary Guarantor or any of
their respective Subsidiaries or the Trust, (f) all reasonable fees, expenses
and disbursements of the Agent incurred in connection with UCC searches and
filings, UCC terminations or mortgage discharges, or otherwise in connection
with the Collateral, and (g) all costs incurred by the Agent in the future in
connection with its inspection of the Eligible Borrowing Base Properties (or any
proposed Eligible Borrowing Base Property) or with the addition of any Eligible
Borrowing Base Property. The covenants of this §17 shall survive the repayment
of the amounts owing under the Notes and this Agreement and the termination of
this Agreement and the obligations of the Lenders hereunder.
§18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Agent and each of the Lenders and the shareholders, directors, agents, officers,
subsidiaries and affiliates of the Agent and each of the Lenders from and
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses (including amounts, if any,
owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8), settlement payments,
obligations, damages and expenses of every nature and character in connection
therewith, arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby or which otherwise arise in
connection with the financing, including, without limitation, (a) any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
of the Term Loans (b) the Borrower or any of its Subsidiaries entering into or
performing this Agreement or any of the other Loan Documents, or (c) pursuant to
§8.16, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding,
provided, however, that the Borrower shall not be obligated under this §18 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay

 

-79-



--------------------------------------------------------------------------------



 



promptly the reasonable fees and expenses of each such counsel. Prior to any
settlement of any such litigation by the Lenders, the Lenders shall provide the
Borrower and the Trust with notice and an opportunity to address any of their
concerns with the Lenders, and the Lenders shall not settle any litigation
without first obtaining Borrower’s consent thereto, which consent shall not be
unreasonably withheld or delayed, provided that such consent shall not be
required at any time that an Event of Default has occurred and is continuing. If
and to the extent that the obligations of the Borrower under this §18 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §18 shall survive the
repayment of the amounts owing under the Notes and this Agreement and the
termination of this Agreement and the obligations of the Lenders hereunder and
shall continue in full force and effect as long as the possibility of any such
claim, action, cause of action or suit exists. The indemnification provisions of
this §18 shall apply to any indemnity proceeding arising during the pendency of
any bankruptcy proceeding filed by or against the Borrower, the Trust or any of
their respective Subsidiaries.
§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries or the Trust
pursuant hereto shall be deemed to have been relied upon by the Lenders and the
Agent, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of the Term Loan as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding. The indemnification obligations of the Borrower provided herein and
in the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein. All statements contained in any
certificate or other paper delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries or the Trust pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower, such Subsidiary Guarantor or such Subsidiary or the Trust
hereunder.

 

-80-



--------------------------------------------------------------------------------



 



§20. ASSIGNMENT; PARTICIPATIONS; ETC.
§20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment); provided that (a) other than during the continuance of an Event of
Default, the Agent and the Borrower each shall have the right to approve any
assignment to an Eligible Assignee, which approval shall not be unreasonably
withheld or delayed, (b) subject to the provisions of §2.7, each Lender shall
have at all times an amount of its Commitment of not less than $5,000,000 unless
otherwise consented to by the Agent and (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined), an assignment and assumption, substantially in the form of Exhibit D
hereto (an “Assignment and Assumption”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, which
effective date shall be at least two (2) Business Days after the execution
thereof unless otherwise agreed or accepted by the Agent (provided any assignee
has assumed the obligation to fund any outstanding Libor Rate Loans), (i) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and thereunder, and (ii) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Agent of the registration fee referred
to in §20.3, be released from its obligations under this Agreement. Any such
Assignment and Assumption shall run to the benefit of the Borrower and a copy of
any such Assignment and Assumption shall be delivered by the Assignor to the
Borrower.
Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee. In no event may any Lender
assign or participate (under §20.5) all or any portion of its Term Loan to the
Borrower or any of its Subsidiaries or Affiliates.
§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Subsidiary Guarantor or their respective Subsidiaries or
the Trust or any other Person primarily or secondarily liable in respect of any
of the Obligations, or the performance or observance by the Borrower, any
Subsidiary Guarantor or their respective Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(c) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
and (h) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption.

 

-81-



--------------------------------------------------------------------------------



 



§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Term Loan owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $3,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Note, a new Note to the order of such
Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of the assigned Notes. The surrendered Notes shall be
canceled and returned to the Borrower.

 

-82-



--------------------------------------------------------------------------------



 



§20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on the Term Loan, extend the term or increase the amount of
the Commitment of such Lender as it relates to such participant, reduce the
amount of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.
§20.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
§20.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.
§20.9. Syndication. The Borrower acknowledges that each of the Agent and the
Arranger shall have the right, by itself or through its Affiliates, to syndicate
or enter into co-lending arrangements with respect to the Term Loan and the
Total Commitment pursuant to this §20. The Arranger, in cooperation with the
Borrower, will manage all aspects of the syndication, including the selection of
co-lenders, the determination of when Arranger will approach potential
co-lenders and the final allocations among co-lenders. Each of the Borrower and
the Trust agrees to assist Arranger actively in achieving a timely syndication
that is reasonably satisfactory to the Arranger, such assistance to include,
among other things, (a) direct contact during the syndication between the
Borrower’s and the Trust’s senior officers, representatives and advisors, on the
one hand, and prospective co-lenders, on the other hand at such times and places
as Arranger may reasonably request, (b) providing to Arranger all financial and
other information with respect to the Borrower, the Subsidiary Guarantors and
the Trust and the transactions contemplated hereby that Arranger may reasonably
request, including but not limited to financial projections relating to the
foregoing, and (c) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication, and the Borrower and the Trust agree to cooperate with the Agent’s
and the Arranger’s and their Affiliate’s syndication and/or co-lending efforts,
such cooperation to include, without limitation, the provision of information
reasonably requested by potential syndicate members.

 

-83-



--------------------------------------------------------------------------------



 



§21. NOTICES, ETC. (a) Except as otherwise expressly provided in this Agreement,
all notices and other communications made or required to be given pursuant to
this Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by facsimile and confirmed by
delivery via courier or postal service, addressed as follows:
(i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554), with a copy to David Slotkin, Esq., Hogan Lovells
US LLP, Columbia Square, 555 13th St., NW, Washington, DC 20004, or to such
other address for notice as the Borrower or the Trust shall have last furnished
in writing to the Agent;
(ii) if to the Agent, to KeyBank National Association, 127 Public Square,
Cleveland, Cleveland, OH 44114, attention John Scott (facsimile:
(216) 689-4997), with a copy to Cheri Van Klompenberg, KeyBank Institutional
Real Estate, 1675 Broadway, Suite 400, Denver Colorado 80202 (facsimile:
720-904-4420), or such other address for notice as the Agent shall have last
furnished in writing to the Borrower, with a copy to Pamela M. MacKenzie, Esq.,
Goulston & Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333
(facsimile: (617)-574-7615), or at such other address for notice as the Agent
shall last have furnished in writing to the Person giving the notice; and
(iii) if to any Lender, at such Lender’s address set forth on Schedule 2 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.

 

-84-



--------------------------------------------------------------------------------



 



(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender if
such Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER INFORMATION OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
INFORMATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER INFORMATION
OR THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Borrower Information through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence, willful misconduct or bad
faith breach of this Agreement of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

-85-



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Agent. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall indemnify
the Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the good faith reliance by such
Person on each notice purportedly given by or on behalf of the Borrower,
provided, however, that the Borrower shall have no liability hereunder for any
such indemnified party’s gross negligence or willful misconduct in connection
therewith. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS. The Borrower shall cause each
Subsidiary Guarantor to appoint FPLP as its agent with respect to the receiving
and giving of any notices, requests, instructions, reports, certificates
(including, without limitation, compliance certificates), schedules, revisions,
financial statements or any other written or oral communications hereunder or
under any other Loan Document. The Agent and each Lender is hereby entitled to
rely on any communications given or transmitted by FPLP as if such communication
were given or transmitted by each and every Subsidiary Guarantor; provided
however, that any communication given or transmitted by any Subsidiary Guarantor
shall be binding with respect to such Subsidiary Guarantor. Any communication
given or transmitted by the Agent or any Lender to FPLP shall be deemed given
and transmitted to each and every Subsidiary Guarantor.
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER AND THE TRUST, FOR ITSELF AND ON BEHALF OF EACH OF THEIR RESPECTIVE
SUBSIDIARIES, AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT IN THE STATE OF OHIO OR
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN OHIO OR NEW YORK
AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, A SUBSIDIARY GUARANTOR,
THE TRUST OR THEIR SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. EACH OF
THE BORROWER AND THE TRUST, FOR ITSELF AND ON BEHALF OF EACH OF THEIR RESPECTIVE
SUBSIDIARIES, HEREBY WAIVES ANY OBJECTION THAT ANY OF THEM MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

 

-86-



--------------------------------------------------------------------------------



 



§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS AND THEIR
SUBSIDIARIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE
SUBSIDIARY GUARANTORS AND THEIR SUBSIDIARIES HEREBY WAIVE ANY RIGHT ANY OF THEM
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER, THE
SUBSIDIARY GUARANTORS AND THEIR SUBSIDIARIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

-87-



--------------------------------------------------------------------------------



 



§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the
Borrower, a Subsidiary Guarantor or the Trust or any of their respective
Subsidiaries of any terms of this Agreement or the other Loan Documents or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Majority Lenders.
Notwithstanding the foregoing, the approval of each Lender directly affected
thereby shall be required for any amendment, modification or waiver of this
Agreement that:
(i) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any general waiver of interest “breakage” costs) or any fees due to
such Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or
(ii) changes the unpaid principal amount of the Term Loan, reduces the rate of
interest applicable to the Term Loan, or reduces any fee payable to such Lender
hereunder; or
(iii) changes the date fixed for any payment of principal of or interest on the
Term Loan (including, without limitation, any extension of the Maturity Date not
contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or
(iv) changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §20.1);

 

-88-



--------------------------------------------------------------------------------



 



And Unanimous Lender Approval shall be required for any amendment, modification
or waiver of this Agreement that:
(i) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or
(ii) changes the definitions of Majority Lenders or Unanimous Lender Approval;
or
(iii) releases the Guaranty of the Trust, any Subsidiary Guaranty or a material
portion of the Collateral, other than in accordance with the terms hereof.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower or a Subsidiary Guarantor shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.
Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder (or other
financial institution approved by the Agent that will become a Lender in
connection with such purchase) shall have the right to purchase the Commitment
of such non-consenting Lender(s) at a purchase price equal to the then
outstanding amount of principal, interest and fees then owing to such Lender(s)
by the Borrower hereunder, and such non-consenting Lender(s) shall immediately
upon request, sell and assign its Commitment and all of its other right, title
and interest in the Loans and other Obligations to the Lender then acting as
Agent (or such other financial institution) pursuant to an Assignment and
Assumption (provided that the selling Lender(s) shall not be responsible to pay
any assignment fee in connection therewith).
§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

 

-89-



--------------------------------------------------------------------------------



 



§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Term Loan, together with all
fees, charges and other amounts which are treated as interest on such Term Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Term Loan in accordance with
applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this §30 shall be cumulated and the interest and
Charges payable to such Lender in respect of other periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
§31. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower and the Subsidiary Guarantors pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower and the Subsidiary Guarantors. The Agent and/or the Lenders
may also ask to see Borrower’s and Subsidiary Guarantors’ legal organizational
documents or other identifying documents.

 

-90-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

                  KEYBANK NATIONAL ASSOCIATION,         Individually and as
Administrative Agent    
 
           
 
  By:   /s/ John Scott    
 
     
 
Name: John Scott    
 
      Title:   Vice President    

(Signatures continued on next page)
[Signature Page to Senior Secured Term Loan Agreement]

 

 



--------------------------------------------------------------------------------



 



                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
                    By:   First Potomac Realty Trust,             its sole
general partner    
 
               
 
      By:   /s/ Barry H. Bass    
 
         
 
Barry H. Bass, Chief Financial Officer
and Executive Vice President    

[Signature Page to Senior Secured Term Loan Agreement]

 

 